EXHIBIT 10.1
 
CREDIT AGREEMENT
Dated as of May 2, 2011
among
CPA 16 MERGER SUB INC.
as Borrower,
CORPORATE PROPERTY ASSOCIATES 16 — GLOBAL INCORPORATED
and
CPA 16 LLC,
as Guarantors,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer
and
The Other Lenders Party Hereto
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
JPMORGAN SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners
and
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent
and
PNC BANK, NATIONAL ASSOCIATION,
RBS CITIZENS, NATIONAL ASSOCIATION
WELLS FARGO BANK, N.A.
as Documentation Agents
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page
 
       
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
       
 
       
1.01. Defined Terms
    1  
1.02. Other Interpretive Provisions
    35  
1.03. Accounting Terms.
    35  
1.04. Rounding
    36  
1.05. Times of Day
    36  
1.06. Letter of Credit Amounts
    36  
 
       
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
       
 
       
2.01. The Revolving Credit Borrowings
    37  
2.02. Borrowings, Conversions and Continuations of Loans.
    37  
2.03. Letters of Credit.
    39  
2.04. Swing Line Loans.
    47  
2.05. Prepayments.
    50  
2.06. Termination or Reduction of Commitments.
    51  
2.07. Repayment of Loans.
    52  
2.08. Interest.
    52  
2.09. Fees
    53  
2.10. Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
    53  
2.11. Evidence of Debt.
    54  
2.12. Payments Generally; Administrative Agent’s Clawback.
    54  
2.13. Sharing of Payments by Lenders
    56  
2.14. Extension of Maturity Date.
    57  
2.15. Increase in Commitments.
    59  
2.16. Cash Collateral.
    60  
2.17. Defaulting Lenders.
    61  
2.18. Collateral; Borrowing Pool; Defeasance Properties.
    63  
 
       
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
       
 
       
3.01. Taxes
    69  
3.02. Illegality
    73  
3.03. Inability to Determine Rates
    74  
3.04. Increased Costs; Reserves on Eurodollar Rate Loans.
    74  
3.05. Compensation for Losses
    76  
3.06. Mitigation Obligations; Replacement of Lenders.
    76  
3.07. Survival
    77  

-i-



--------------------------------------------------------------------------------



 



          Section   Page
 
       
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
       
 
       
4.01. Conditions of Effectiveness
    77  
4.02. Conditions to All Credit Extensions
    81  
ARTICLE V
REPRESENTATIONS AND WARRANTIES
       
 
       
5.01. Existence, Qualification and Power
    82  
5.02. Authorization; No Contravention
    82  
5.03. Governmental Authorization; Other Consents
    82  
5.04. Binding Effect
    83  
5.05. Financial Statements; No Material Adverse Effect
    83  
5.06. Litigation
    84  
5.07. No Default
    84  
5.08. Ownership of Property; Liens
    84  
5.09. Environmental Compliance
    84  
5.10. Insurance
    85  
5.11. Taxes
    85  
5.12. ERISA Compliance
    86  
5.13. Subsidiaries; Equity Interests; Loan Parties
    87  
5.14. Margin Regulations; Investment Company Act
    87  
5.15. Disclosure
    87  
5.16. Compliance with Laws
    88  
5.17. Taxpayer Identification Number
    88  
5.18. Intellectual Investment Property; Licenses, Etc
    88  
5.19. Solvency
    88  
5.20. Casualty, Etc
    88  
5.21. Labor Matters
    88  
5.22. Collateral Documents
    88  
5.23. Anti-Money Laundering and Economic Sanctions Laws
    89  
5.24. REIT Status
    89  
 
       
ARTICLE VI
AFFIRMATIVE COVENANTS
       
 
       
6.01. Financial Statements
    90  
6.02. Certificates; Other Information
    90  
6.03. Notices
    93  
6.04. Payment of Obligations
    93  
6.05. Preservation of Existence, Etc
    94  
6.06. Maintenance of Properties
    94  
6.07. Maintenance of Insurance
    94  
6.08. Compliance with Laws
    94  
6.09. Books and Records
    94  

-ii-



--------------------------------------------------------------------------------



 



          Section   Page
6.10. Inspection Rights
    95  
6.11. Use of Proceeds
    95  
6.12. Additional Collateral; Additional Loan Parties
    95  
6.13. Compliance with Environmental Laws
    96  
6.14. [Intentionally omitted].
    97  
6.15. Further Assurances
    97  
6.16. Maintenance of REIT Status
    97  
6.17. Information Regarding Collateral
    97  
6.18. Material Contracts
    98  
6.19. Compliance with Terms of Leaseholds
    98  
 
       
ARTICLE VII
NEGATIVE COVENANTS
       
 
       
7.01. Liens
    98  
7.02. Indebtedness
    100  
7.03. Investments
    101  
7.04. Fundamental Changes
    102  
7.05. Dispositions
    102  
7.06. Restricted Payments
    103  
7.07. Change in Nature of Business
    104  
7.08. Transactions with Affiliates
    104  
7.09. Burdensome Agreements
    105  
7.10. Use of Proceeds
    105  
7.11. Financial Covenants
    105  
7.12. Fiscal Year Changes
    106  
7.13. Amendment, Etc. of Certain Agreements and Indebtedness
    106  
7.14. Prepayments, Etc. of Indebtedness
    106  
 
       
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
       
 
       
8.01. Events of Default
    106  
8.02. Remedies upon Event of Default
    109  
8.03. Application of Funds
    109  
 
       
ARTICLE IX
ADMINISTRATIVE AGENT
       
 
       
9.01. Appointment and Authority
    110  
9.02. Rights as a Lender
    111  
9.03. Exculpatory Provisions
    111  
9.04. Reliance by Administrative Agent
    112  
9.05. Delegation of Duties
    112  
9.06. Successor Administrative Agent
    113  
9.07. Non-Reliance on Administrative Agent and Other Lenders
    114  

-iii-



--------------------------------------------------------------------------------



 



          Section   Page
9.08. No Other Duties, Etc
    114  
9.09. Administrative Agent May File Proofs of Claim
    114  
9.10. Collateral and Guaranty Matters
    115  
9.11. Secured Hedge Agreements
    116  
 
       
ARTICLE X
MISCELLANEOUS
       
 
       
10.01. Amendments, Etc
    116  
10.02. Notices; Effectiveness; Electronic Communications.
    118  
10.03. No Waiver; Cumulative Remedies; Enforcement
    120  
10.04. Expenses; Indemnity; Damage Waiver.
    121  
10.05. Payments Set Aside
    122  
10.06. Successors and Assigns.
    123  
10.07. Treatment of Certain Information; Confidentiality
    128  
10.08. Right of Setoff
    129  
10.09. Interest Rate Limitation
    129  
10.10. Counterparts; Integration; Effectiveness
    130  
10.11. Survival of Representations and Warranties
    130  
10.12. Severability
    130  
10.13. Replacement of Lenders
    130  
10.14. Governing Law; Jurisdiction; Etc.
    131  
10.15. WAIVER OF JURY TRIAL
    132  
10.16. No Advisory or Fiduciary Responsibility
    133  
10.17. Electronic Execution of Assignments and Certain Other Documents
    133  
10.18. USA PATRIOT Act
    133  

-iv-



--------------------------------------------------------------------------------



 



SCHEDULES

     
I
  Guarantors
II
  Initial Eligible Investment Properties
III
  Defeasance Properties
IV
  Excluded Subsidiaries
V
  German Investment Property Owners
VI
  German Investment Properties
VII
  Defeasance Escrow Agreements
2.01
  Commitments and Applicable Percentages
5.12(d)
  Pension Plans
5.13
  Subsidiaries and Other Equity Investments; Loan Parties
10.02
  Administrative Agent’s Office, Certain Addresses for Notices, Taxpayer
Identification
Numbers

EXHIBITS
Form of

     
A
  Loan Notice
B
  Swing Line Loan Notice
C
  Note
D
  Compliance Certificate
E-1
  Assignment and Assumption
E-2
  Administrative Questionnaire
F
  Availability Certificate
G
  Continuing Guaranty
H
  Pledge Agreement
I
  Affiliated Investor Organization Documents
J
  Solvency Certificate
K
  United States Tax Compliance Certificate

-v-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (“Agreement”) is entered into as of May 2, 2011 among
CPA 16 MERGER SUB INC., a Maryland corporation (the “Borrower”), CORPORATE
PROPERTY ASSOCIATES 16 - GLOBAL INCORPORATED, a Maryland corporation (the
“REIT”) and CPA 16 LLC, a Delaware limited liability company (the “Operating
Partnership”; and together with the REIT, collectively the “Parent Guarantors”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.
PRELIMINARY STATEMENTS:
     The REIT, CPA 16 Acquisition Inc., a Maryland corporation, CPA 16 Holdings
Inc., a Maryland corporation, CPA 14 Sub Inc., a Maryland corporation, W.P.
Carey & Com. LLC, a Delaware limited liability company, Carey Asset Management
Corp., W.P. Carey & Co. B.V. and Corporate Property Associates 14 Incorporated,
a Maryland corporation (“CPA®:14”), have entered into an Agreement and Plan of
Merger Agreement dated as of December 13, 2010 (the “Merger Agreement”),
pursuant to which the Borrower will acquire CPA®:14 through the merger (the
“Merger”) of CPA®:14 with and into the Borrower, with the Borrower surviving the
Merger.
     In connection with the foregoing, the Borrower and the Parent Guarantors
have requested that the Lenders provide a revolving credit facility to be used
to finance in part the acquisition of CPA®:14 by the Borrower, to repay certain
property level indebtedness and for general corporate purposes, and the Lenders
have indicated their willingness to lend and the L/C Issuer has indicated its
willingness to issue letters of credit, in each case, on the terms and subject
to the conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01. Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquisition Documents” has the specified in Section 4.01(h).
     “Adjusted Appraised Value” means, with respect to the assets of the
Consolidated Group as of any date in any fiscal year, the appraised value of
such assets determined on the first Business Day of such fiscal year, as such
value is adjusted on the last Business Day of the fiscal quarter in which such
date occurs to take into account acquisitions and dispositions of assets during
such fiscal quarter.
     “Adjusted Funds From Operations” means a modified computation of NAREIT
defined FFO as reported by the REIT on a quarterly basis and furnished on the
SEC’s

 



--------------------------------------------------------------------------------



 



website; provided that for purposes of determining compliance with Section
7.06(d), Adjusted Funds From Operations shall exclude impairment charges,
charges from the early extinguishment of indebtedness, deconsolidation of
Subsidiaries, Advisory Fees paid in Equity Interests of the REIT, amortization
of intangibles, unrealized foreign exchange gains or losses and other non-cash
charges as evidenced by a certification of a Responsible Officer of the REIT
containing calculations in reasonable detail satisfactory to the Administrative
Agent. Adjustments for unconsolidated partnerships and joint ventures will be
calculated to reflect Adjusted Funds From Operations on the same basis.
     “Adjusted Property EBITDA” means, for any period, without duplication, the
REIT’s pro rata share of Consolidated EBITDA for such period derived from real
properties owned by one or more Subsidiaries or by one or more Unconsolidated
Affiliates, as applicable, for more than two full fiscal quarters for which
financial statements have been provided to the Administrative Agent and the
Lenders, plus, to the extent deducted in calculating Consolidated Net Income for
such period but not included as an addback in the calculation of Consolidated
EBITDA for such period, (i) the Consolidated Group’s pro rata share of Total G&A
Expense incurred in respect of such real properties for such period, plus
(ii) any management, advisory or similar fees in respect of such real properties
paid in Equity Interests of the REIT during such period, minus (iii) an amount
equal to (x) three percent (3.00%) of the aggregate amount of rent paid in
respect of such real properties during such period, minus (y) to the extent the
aggregate amount of actual cash management, advisory or similar fees (if any)
paid in respect of such real properties and dividends and distributions paid to
the Special Membership Interest Holder in respect of the Special Membership
Interest, in each case during such period, is less than the amount set forth in
subclause (x) of this clause (iii), the aggregate amount of such cash
management, advisory or similar fees and dividends and distributions.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
     “Advisor” means Carey Asset Management Corp., a Delaware corporation, in
its capacity as advisor under the Advisory Agreement, or any of its successors
or assigns in such capacity (but solely to the extent any such successor or
assign is an Eligible Advisor).
     “Advisory Agreement” means the Amended and Restated Advisory Agreement,
dated as of May 2, 2011, between the REIT and the Advisor, as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with Section 7.13(iii).

-2-



--------------------------------------------------------------------------------



 



     “Advisory Fees” means the Asset Management Fee (as defined in the Advisory
Agreement) payable by the Consolidated Group to the Advisor pursuant to the
Advisory Agreement, the aggregate amount of which shall not exceed 0.50% of the
Adjusted Appraised Value of the assets of the Consolidated Group as of the last
day of each fiscal quarter of the REIT, which fee shall be payable at the
election of the Advisor in cash or in Equity Interests of the REIT and shall be
paid (i) if in cash, on the last day of each month and (ii) if in Equity
Interests of the REIT, on the last day of each fiscal quarter of the REIT.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, in no event shall the Administrative Agent or any Lender be deemed an
Affiliate of the Borrower or any other Loan Party.
     “Affiliated Investor” means any Subsidiary of the Borrower that owns an
Investment Property.
     “Aggregate Capped Value” means, as of any time, the sum of the Capped
Values for each Eligible Investment Property included in the Borrowing Pool at
such time; provided, that if at any time (i) the aggregate Investment Property
Net Operating Income of Eligible Investment Properties that are lodging, cinema,
self storage or other properties that are not office, retail or industrial
properties exceeds 15% of the aggregate Investment Property Net Operating Income
of all Eligible Investment Properties at such time, such excess Investment
Property Net Operating Income shall be excluded from the calculation of
Aggregate Capped Value at such time, (ii) any single Eligible Investment
Property accounts for more than 15% of the aggregate Investment Property Net
Operating Income of all Eligible Investment Properties at such time, such excess
Investment Property Net Operating Income shall be excluded from the calculation
of Aggregate Capped Value at such time, (iii) the aggregate Investment Property
Net Operating Income of Eligible Investment Properties subject to Eligible
Ground Leases exceeds 15% of the aggregate Investment Property Net Operating
Income of all Eligible Investment Properties at such time, such excess
Investment Property Net Operating Income shall be excluded from the calculation
of Aggregate Capped Value at such time or (iv) the aggregate Investment Property
Net Operating Income of Eligible Investment Properties located outside of the
United States or Canada exceeds 10% of the aggregate Investment Property Net
Operating Income of all Eligible Investment Properties at such time, such excess
Investment Property Net Operating Income shall be excluded from the calculation
of Aggregate Capped Value at such time.
     “Aggregate Commitments” means, at any time, the aggregate amount of the
Lenders’ Commitments at such time.
     “Aggregate Mortgageability Cash Flow” means, as of any time, the aggregate
Mortgageability Cash Flow from all Eligible Investment Properties included in
the Borrowing Pool at such time; provided, that if at any time (i) the aggregate
Investment Property Net Operating Income of Eligible Investment Properties that
are lodging, cinema, self storage or other properties that are not office,
retail or industrial properties exceeds 15% of the aggregate

-3-



--------------------------------------------------------------------------------



 



Investment Property Net Operating Income of all Eligible Investment Properties
at such time, such excess Investment Property Net Operating Income shall be
excluded from the calculation of Aggregate Mortgageability Cash Flow at such
time, (ii) any single Eligible Investment Property accounts for more than 15% of
the aggregate Investment Property Net Operating Income of all Eligible
Investment Properties at such time, such excess Investment Property Net
Operating Income shall be excluded from the calculation of Aggregate
Mortgageability Cash Flow at such time, (iii) the aggregate Investment Property
Net Operating Income of Eligible Investment Properties subject to Eligible
Ground Leases exceeds 15% of the aggregate Investment Property Net Operating
Income of all Eligible Investment Properties at such time, such excess
Investment Property Net Operating Income shall be excluded from the calculation
of Aggregate Mortgageability Cash Flow at such time or (iv) the aggregate
Investment Property Net Operating Income of Eligible Investment Properties
located outside of the United States or Canada exceeds 10% of the aggregate
Investment Property Net Operating Income of all Eligible Investment Properties
at such time, such excess Investment Property Net Operating Income shall be
excluded from the calculation of Aggregate Mortgageability Cash Flow at such
time.
     “Agreement” means this Credit Agreement.
     “Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates, related to
terrorism financing or money laundering including any applicable provision of
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001
(Title III of Pub. L. 107-56) and The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
     “Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17. If the commitment of each Lender to make Revolving
Credit Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, or if the Commitments have
expired, then the Applicable Percentage of each Lender shall be based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.
     “Applicable Rate” means (a) 2.25% for Base Rate Loans and (b) 3.25% for
Eurodollar Rate Loans and Letter of Credit Fees.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

-4-



--------------------------------------------------------------------------------



 



     “Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and JPMorgan Securities, LLC, in their capacities as joint
bookrunners and joint lead arrangers.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E-1 or any other form approved by
the Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.
     “Audited Financial Statements” means, collectively, (i) the audited
consolidated balance sheet of the Consolidated Group for the fiscal year ended
December 31, 2010, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Consolidated Group, including the notes thereto and (ii) the audited
consolidated balance sheet of CPA®:14 and its Consolidated Subsidiaries for the
fiscal year ended December 31, 2010, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year
of CPA®:14 and its Consolidated Subsidiaries, including the notes thereto.
     “Availability” means, at any time, the least of (a) the Aggregate
Commitments then in effect, (b) the Borrowing Base Amount at such time and
(c) the Mortgageability Amount at such time, in each case minus the Total
Revolving Credit Outstandings at such time.
     “Availability Certificate” means a certificate executed by a Responsible
Officer of the Borrower, substantially in the form of Exhibit F (or another form
acceptable to the Administrative Agent) setting forth the calculation of
Availability, in such detail as shall be reasonably satisfactory to the
Administrative Agent. All calculations of Availability in connection with the
preparation of any Availability Certificate shall originally be made by the
Borrower and certified to the Administrative Agent; provided, that the
Administrative Agent shall have the right to review and adjust, in consultation
with the Borrower, any such calculation (x) to reflect any discrepancies in any
of the components of the amounts set forth therein with any information received
by the Administrative Agent or the Lenders and (y) to the extent the
Administrative Agent determines that such calculation contains errors or is not
otherwise in accordance with this Agreement.

-5-



--------------------------------------------------------------------------------



 



     “Availability Period” means the period from and including the Closing Date
to the earliest of (i) the Maturity Date, (ii) the date of termination of the
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Lender to make Revolving Credit Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a borrowing consisting of simultaneous Revolving Credit
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.
     “Borrowing Base Amount” means, at any time, (a) the Aggregate Capped Value
at such time, multiplied by (b) sixty percent (60%).
     “Borrowing Pool” means, as of any time, all Eligible Investment Properties
at such time.
     “Borrowing Pool Eligibility Criteria” has the meaning specified in Section
2.18(b).
     “Borrowing Pool Inclusion Request” has the meaning specified in Section
2.18(b)(i).
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
     “Capital Expenditures” means, with respect to any Person for any period,
any expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

-6-



--------------------------------------------------------------------------------



 



     “Capitalization Rate” means eight and one-half percent (8.50%), as such
percentage may be increased by the Required Lenders pursuant to Section 2.14(c)
in connection with an extension of the Maturity Date.
     “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.
     “Capped Value” means at any time with respect to any Investment Property,
an amount equal to (i) the product of (x) the Investment Property Net Operating
Income from such Investment Property at such time, multiplied by (y) four,
divided by (ii) the Capitalization Rate.
     “Carey Affiliates” means, collectively, WP Carey & Co. LLC, Carey Asset
Management Corp. or any REIT managed or advised by WP Carey & Co. LLC or a
Subsidiary thereof.
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” has a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral.
     “Cash Equivalents” means any of the following types of Investments, to the
extent owned by the REIT or a Subsidiary thereof free and clear of all Liens:
     (a) readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
     (b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $750,000,000, in each case with maturities of not more than
270 days from the date of acquisition thereof;
     (c) commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof;

-7-



--------------------------------------------------------------------------------



 



     (d) Investments, classified in accordance with GAAP as current assets of
the Borrower or any Subsidiary thereof, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have a rating of at least A3 from Moody’s or A- from
S&P, and the portfolios of which are limited solely to Investments of the
character, quality and maturity described in clauses (a), (b) and (c) of this
definition; and
     (e) in the case of any Foreign Subsidiary of the REIT, Investments made
locally of a type comparable to those described in clauses (a) through (d) of
this definition.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
     “CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
Bank of America for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the REIT entitled to vote
for members of the board of directors or equivalent governing body of any such
Person on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

-8-



--------------------------------------------------------------------------------



 



     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the REIT cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);
     (c) any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the REIT (other than by virtue of the replacement of
the Advisor with an Eligible Advisor), or control over the equity securities of
the REIT entitled to vote for members of the board of directors or equivalent
governing body of the REIT on a fully-diluted basis (and taking into account all
such securities that such Person or group has the right to acquire pursuant to
any option right) representing 35% or more of the combined voting power of such
securities;
     (d) (x) the REIT shall cease to be the sole managing member of the
Operating Partnership or shall cease to own, directly, (i) 80% of the voting
Equity Interests of the Operating Partnership (other than the Special Membership
Interests) and (ii) Equity Interests of the Operating Partnership representing
at least 79.985% of the total economic interests of the Equity Interests of the
Operating Partnership, in each case free and clear of all Liens (other than
Liens permitted under clauses (a) and (b) of Section 7.01) or (y) any holder of
an Equity Interest in the Operating Partnership (other than the REIT) is
provided with or obtains voting rights with respect to such Equity Interest that
are more expansive in any respect than the voting rights afforded to the REIT
with respect to its Equity Interests in the Operating Partnership;
     (e) the Operating Partnership shall cease to own, directly or indirectly,
100% of the Equity Interests of the Borrower (other than the Nonvoting Common
Shares), free and clear of all Liens (other than Liens permitted under clauses
(a) and (b) of Section 7.01); or
     (f) (i) the Borrower shall cease to own, directly or indirectly, 100% of
the Equity Interests of each of the Subsidiary Guarantors (other than the German
Investment Property Owners) or (ii) the REIT and the Borrower shall collectively
cease to own, directly or indirectly, 100% of the Equity Interests of each of
the German Investment Property Owners, in each case free and clear of all Liens
(other than Liens permitted under clauses (a), (b) and

-9-



--------------------------------------------------------------------------------



 



(i) of Section 7.01), except for the Disposition of a Subsidiary Guarantor
expressly permitted under this Agreement.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.
     “Collateral Documents” means, collectively, the Pledge Agreement and each
of the other agreements, instruments or documents that creates or perfects or
purports to create or perfect a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.
     “Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans to the Borrower pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption or New Lender Joinder Agreement pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
increased by such Lender pursuant to Section 2.15 or otherwise adjusted from
time to time in accordance with this Agreement.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Consolidated Affiliate” means any Consolidated Subsidiary of the REIT that
is not a Wholly-Owned Subsidiary of the REIT.
     “Consolidated EBITDA” means, for any period, without duplication, an amount
equal to Consolidated Net Income for such period plus the following to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Expense (plus, to the extent included in such Consolidated Interest
Expense, amortization of deferred financing costs), (ii) the provision for
federal, state, local and foreign income taxes of the Consolidated Group
(including the Consolidated Group Pro Rata Share of the provision for Federal,
state, local and foreign incomes taxes of each Unconsolidated Affiliate), and
(iii) depreciation and amortization expense of the Consolidated Group (including
the Consolidated Group Pro Rata Share of depreciation and amortization expense
of each Unconsolidated Affiliate); provided, that in the case of the portion, if
any, of Consolidated EBITDA attributable to any Consolidated Affiliate, such
portion shall only be included in Consolidated EBITDA to the extent of the
Ownership Percentage of such Consolidated Affiliate. Consolidated EBITDA shall
be adjusted to remove any impact from straight line rent adjustments required
under GAAP.

-10-



--------------------------------------------------------------------------------



 



     “Consolidated Fixed Charge Coverage Ratio” means the ratio as of the last
day of any fiscal quarter of the REIT of (i) Consolidated EBITDA for such fiscal
quarter to (ii) Consolidated Fixed Charges for such fiscal quarter, in each case
multiplied by four.
     “Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of (i) Consolidated Interest Expense, (ii) scheduled payments of
principal on Consolidated Total Indebtedness (excluding any balloon payments
payable on maturity of any such Consolidated Total Indebtedness), (iii) the
amount of dividends or distributions paid or required to be paid by any member
of the Consolidated Group during such period in respect of its preferred Equity
Interests and (iv) the Consolidated Group Pro Rata Share of the amount of
dividends or distributions paid or required to be paid by any Unconsolidated
Affiliate during such period in respect of its preferred Equity Interests;
provided, that in the case of the portion, if any, of Consolidated Fixed Charges
attributable to any Consolidated Affiliate, such portion shall only be included
in Consolidated Fixed Charges to the extent of the Ownership Percentage of such
Consolidated Affiliate.
     “Consolidated Group” means, collectively, the REIT and its Consolidated
Subsidiaries.
     “Consolidated Group Pro Rata Share” means, with respect to any
Unconsolidated Affiliate, the percentage interest held by the Consolidated
Group, in the aggregate, in such Unconsolidated Affiliate determined by
calculating the percentage of Equity Interests of such Unconsolidated Affiliate
owned by the Consolidated Group.
     “Consolidated Interest Expense” means, for any period, without duplication,
the sum of (i) total interest expense (including, for the avoidance of doubt,
capitalized interest and excluding (x) capitalized interest expenses recorded
under GAAP that are not related to any Indebtedness and relate solely to equity
investments in properties under construction and similar build-to-suit
properties, and (y) interest expenses related to defeasance costs and
prepayments and other similar non-recurring costs) of the Consolidated Group for
such period determined on a consolidated basis in accordance with GAAP plus
(ii) the Consolidated Group Pro Rata Share of total interest expense (including,
for the avoidance of doubt, capitalized interest and excluding (x) capitalized
interest expenses recorded under GAAP that are not related to any Indebtedness
and relate solely to equity investments in properties under construction and
similar build-to-suit properties, and (y) interest expenses related to
defeasance costs and prepayments and other similar non-recurring costs) of each
Unconsolidated Affiliate for such period determined in accordance with GAAP.
     “Consolidated Net Income” means, with respect to any period, the sum of
(a) the net income (or loss) of the Consolidated Group for such period
determined on a consolidated basis in accordance with GAAP, excluding (i) any
extraordinary gain (or extraordinary loss) realized during such period by the
REIT or any of its Consolidated Subsidiaries, and (ii) any nonrecurring or
non-cash charge (including impairments, Advisory Fees paid in Equity Interests
of the REIT, gains or losses from sales of assets or extinguishment of debt and
unrealized gains or losses in respect of foreign exchange) or nonrecurring or
non-cash gain realized during such period by the REIT or any of its Consolidated
Subsidiaries, plus (b) the

-11-



--------------------------------------------------------------------------------



 



Consolidated Group Pro Rata Share of the net income (or loss) of each
Unconsolidated Affiliate for such period determined in accordance with GAAP,
excluding (i) any extraordinary gain (or extraordinary loss) realized during
such period by such Unconsolidated Affiliate, (ii) any nonrecurring or non-cash
charge (including impairments, Advisory Fees paid in Equity Interests of the
REIT, gains or losses from sales of assets or extinguishment of debt and
unrealized gains or losses in respect of foreign exchange) or nonrecurring or
non-cash gain realized during such period by such Unconsolidated Affiliate.
     “Consolidated Subsidiaries” means, as to any Person, all Subsidiaries of
such Person that are consolidated with such Person for financial reporting
purposes under GAAP.
     “Consolidated Total Indebtedness” means, as at any date of determination,
the sum of (i) the aggregate amount of all Indebtedness of the Consolidated
Group that would be reflected on a consolidated balance sheet of the
Consolidated Group as of such date prepared in accordance with GAAP plus
(ii) the Consolidated Group Pro Rata Share of the aggregate amount of all
Indebtedness of each Unconsolidated Affiliate that would be reflected on a
balance sheet of such Unconsolidated Affiliate prepared in accordance with GAAP;
provided, that in the case of the portion, if any, of Consolidated Total
Indebtedness attributable to any Consolidated Affiliate, such portion shall only
be included in Consolidated Total Indebtedness to the extent of the Ownership
Percentage of such Consolidated Affiliate.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “CPA®:14” has the meaning specified in the Preliminary Statements.
     “Credit Extension” means each of the following: (a) a Borrowing, (b) a
Swing Line Loan and (c) an L/C Credit Extension.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate for Base

-12-



--------------------------------------------------------------------------------



 



Rate Loans plus (iii) 2% per annum; and (b) when used with respect to Letter of
Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.
     “Defaulting Lender” means, subject to Section 2.17(b), any Lender that
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of Letters of Credit or Swing
Line Loans, within three Business Days of the date required to be funded by it
hereunder, unless such obligation is the subject of a good faith dispute,
(b) has notified the Borrower, the Administrative Agent or any Lender that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations hereunder, or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.
     “Defeasance Escrow Agent” means First American Title Insurance Company, in
its capacity as escrow agent under the Defeasance Escrow Agreements.
     “Defeasance Escrow Agreements” means the agreements listed on Schedule VII.
     “Defeasance Escrow Deposit” has the meaning specified in
Section 2.18(f)(i).
     “Defeasance Properties” means each of the Initial Eligible Investment
Properties listed on Schedule III hereto which, on the Closing Date, secure
Non-Recourse Indebtedness that the Borrower intends to defease within three
(3) Business Days following the Closing Date.
     “Defeasance Trigger Date” means, with respect to any Defeasance Property,
the earlier of (a) the date on which all Indebtedness existing on the Closing
Date that is secured by a Lien on such Defeasance Property is defeased in full,
and all Liens on such Defeasance Property securing such Indebtedness have been
released and (b) the third Business Day following the Closing Date.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
     “Dollar” and “$” mean lawful money of the United States.

-13-



--------------------------------------------------------------------------------



 



     “Domestic Subsidiary” means, with respect to any Person, a Subsidiary of
such Person organized under the laws of the United States of America, any State
thereof or the District of Columbia.
     “Economic Sanctions Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates relating to
economic sanctions and terrorism financing, including any applicable provisions
of the Trading with the Enemy Act (50 U.S.C. App. §§ 5(b) and 16, as amended),
the International Emergency Economic Powers Act, (50 U.S.C. §§ 1701-1706, as
amended) and Executive Order 13224 (effective September 24, 2001), as amended.
     “Eligible Advisor” means (i) Carey Asset Management Corp., a Delaware
corporation, (ii) any Wholly-Owned Subsidiary of WP Carey & Co. LLC consented to
in writing by the Administrative Agent (such consent not to be unreasonably
withheld) to succeed to, or replace, the then current Advisor as the advisor to
the REIT and its Subsidiaries under the Advisory Agreement or (iii) any other
Person consented to in writing by each of the Lenders to succeed to, or replace,
the then current Advisor as the advisor to the REIT and its Subsidiaries under
the Advisory Agreement.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
     “Eligible Ground Lease” means a ground lease with respect to an Investment
Property that satisfies each of the following conditions: (a) such ground lease
is in full force and effect, (b) no default has occurred and is continuing and
no terminating event has occurred by any Loan Party or Subsidiary thereof under
such ground lease, (c) such ground lease is not encumbered by any Liens,
negative pledges and/or encumbrances, and (d) such ground lease is otherwise
reasonably acceptable to the Administrative Agent.
     “Eligible Investment Properties” means, collectively, the Initial Eligible
Investment Properties and any other Investment Property which, in each case, at
all times satisfies each of the Borrowing Pool Eligibility Criteria.
     “Eligible Special Membership Interest Holder” means (i) Carey REIT, III,
(ii) any Wholly-Owned Subsidiary of WP Carey & Co. LLC consented to in writing
by the Administrative Agent (such consent not to be unreasonably withheld) as a
permitted owner and holder of the Special Membership Interests or (iii) any
other Person consented to in writing by each of the Lenders as a permitted owner
and holder of the Special Membership Interests.
     “Embargoed Person” means any party that (i) is publicly identified on the
most current list of “Specially Designated Nationals and Blocked Persons”
published by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or (ii) resides, is organized or

-14-



--------------------------------------------------------------------------------



 



chartered, or has a place of business in a country or territory that is the
subject of OFAC sanctions programs.
     “Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or of human health (to the extent related to
exposure to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer”

-15-



--------------------------------------------------------------------------------



 



as defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan; (f) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; (h) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate; or (i) a failure by any Loan Party or any ERISA Affiliate to meet all
applicable requirements under the Pension Funding Rules in respect of a Pension
Plan, whether or not waived, or the failure by any Loan Party or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan.
     “Eurodollar Rate” means:
     (a) for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or (ii) if such rate is not available at such
time for any reason, the rate per annum determined by the Administrative Agent
to be the rate at which deposits in Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two London Banking
Days prior to the commencement of such Interest Period; and
     (b) for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time, determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

-16-



--------------------------------------------------------------------------------



 



     “Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at
a rate based on clause (a) of the definition of “Eurodollar Rate”.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Subsidiary” means any Subsidiary of the Borrower that (i) does
not own all or any portion of any Eligible Investment Property included in the
Borrowing Pool, (ii) does not, directly or indirectly, own all or any portion of
the Equity Interests of any Subsidiary that owns an Eligible Investment Property
included in the Borrowing Pool, (iii) has Secured Indebtedness that (x) is owed
to a Person that is not an Affiliate of the REIT or any Subsidiary thereof and
(y) by its terms does not permit such Subsidiary to guarantee the Obligations of
the Borrower and (iv) is designated as an “Excluded Subsidiary” on Schedule IV
hereto or in a written notice executed by a Responsible Officer of the Borrower
and delivered to the Administrative Agent at the time such Subsidiary incurs
Secured Indebtedness of the type specified in clause (iii) of this definition.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Documents, (a) taxes imposed on or measured by its net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by a jurisdiction (or any political subdivision thereof) as a result of such
recipient being organized or having its principal office in such jurisdiction
or, in the case of any Lender, in having its applicable Lending Office in such
jurisdiction, (b) any taxes in the nature of the branch profits tax within the
meaning of Section 884 of the Code imposed by any jurisdiction in which the
recipient is treated as being engaged in business (other than solely as a result
of the transactions contemplated by this Agreement), (c) other than an assignee
pursuant to a request by the Borrower under Section 10.13, any United States
federal withholding tax that is imposed on amounts payable to such Person
pursuant to any Laws enacted prior to the time such Person becomes a party
hereto (or designates a new Lending Office), except to the extent that such
Person (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from any Loan
Party with respect to such withholding tax pursuant to Section 3.01(a) or (c),
(d) any withholding tax that is attributable to such Person’s failure to comply
with Section 3.01(e), and (e) any United States federal withholding tax that
would not have been imposed but for a failure by a Lender (or any financial
institution through which any payment is made to such Lender) to comply with the
procedures, certifications, information reporting, disclosure, or other related
requirements of newly enacted Sections 1471-1474 of the Code and any amended or
successor provisions and any regulations or official guidance thereunder that is
substantively comparable.
     “FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal

-17-



--------------------------------------------------------------------------------



 



Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
     “Fee Letter” means the letter agreement, dated October 29, 2010, among the
REIT, Bank of America and the Arrangers.
     “Foreign Investment Property” means an Investment Property that is located
outside of the United States of America.
     “Foreign Subsidiary” means, with respect to any Person, a Subsidiary of
such Person that is not a Domestic Subsidiary.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fronting Exposure” means, at any time there is a Defaulting Lender,
(a) with respect to the L/C Issuer, such Defaulting Lender’s Applicable
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “German Investment Property Owners” mean, collectively, (i) CPA16 German
(DE) Limited Partnership, a Delaware limited partnership and (ii)each Subsidiary
of the REIT listed on Schedule V hereto.
     “German Investment Properties” mean, collectively, the Investment
Properties listed on Schedule VI hereto.

-18-



--------------------------------------------------------------------------------



 



     “Governmental Authority” means the government of the United States or any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Guarantors” means, collectively, the Parent Guarantors, each Subsidiary of
the REIT listed on Schedule I and each other Domestic Subsidiary of the REIT
that becomes a guarantor of the Obligations in accordance with Section 6.12(b),
in each case to the extent such Subsidiary is not released from its guarantee of
the Obligations by the Administrative Agent in accordance with the Guaranty
Agreement.
     “Guaranty Agreement” means the Continuing Guaranty made by the Guarantors
in favor of the Administrative Agent and the Lenders, substantially in the form
of Exhibit G.
     “Guaranty-Restricted Defeasance Property” means each Defeasance Property
listed under Part A. of Schedule III hereto that, on the Closing Date, secures
Non-Recourse Indebtedness of an Affiliated Investor that by its terms does not
permit such Affiliated Investor, or such Affiliated Investor’s direct or
indirect parent (other than the REIT, the Operating Partnership or the
Borrower), to guaranty the Obligations, provided that such direct or indirect
parent does not (i) own an Investment Property included in the Borrowing Pool or

-19-



--------------------------------------------------------------------------------



 



(ii) directly or indirectly own any Equity Interests of another Affiliated
Investor that owns an Investment Property included in the Borrowing Pool.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.
     “Hedge Bank” means any Person that, at the time it enters into a Swap
Contract permitted under Article VII, is a Lender or an Affiliate of a Lender,
in its capacity as a party to such Swap Contract.
     “Immaterial Subsidiary” means, as of any date, any Subsidiary of the REIT
(i) whose assets, when taken together with the assets of all other Subsidiaries
of the REIT that are designated as “Immaterial Subsidiaries” in accordance with
clause (ii) of this definition, have an aggregate book value of less than
$15,000,000 and (ii) is designated as an “Immaterial Subsidiary” in a written
notice executed by a Responsible Officer of the REIT and delivered to the
Administrative Agent.
     “Implied Debt Service” means, as of any date with respect to the Total
Revolving Credit Outstandings on such date, an imputed annual amount of
principal and interest that would be due on such Total Revolving Credit
Outstandings if such Total Revolving Credit Outstandings were a fully amortizing
loan with equal monthly payments of principal and interest over a period of
twenty-five years at a per annum interest rate equal to the greater of (i) three
percent (3.00%) in excess of the then most-recently published annual yield to
maturity of the U.S. Treasury Constant Maturity Series with a ten (10) year
maturity, as such yield is reported on such date in the “Federal Reserve
Statistical Release H.15 — Selected Interest Rates”, or any successor
publication, published by the FRB in effect on the date of calculation and
(ii) 7.00%.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) the maximum amount of all direct or contingent obligations of such
Person in respect of letters of credit (including standby and commercial),
bankers’ acceptances and similar instruments (including bank guaranties, surety
bonds, comfort letters, keep-well agreements and capital maintenance agreements)
to the extent such instruments or agreements support financial, rather than
performance, obligations;

-20-



--------------------------------------------------------------------------------



 



     (c) the aggregate net obligations, if any, of such Person under all Swap
Contracts, taken as a whole; provided, that if the aggregate net amount of such
obligations is less than $0, the amount of such Person’s Indebtedness under this
clause (c) shall be $0;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity Interest
(other than payments to the Special Membership Interest Holder in respect of the
Special Membership Interests to the extent permitted to be paid under
Section 7.06(g)(i)), valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends; and
     (h) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
     “Indemnified Taxes” means all Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.
     “Initial Eligible Investment Properties” means the Investment Properties
set forth on Schedule II hereto, each of which is included in the Borrowing Pool
on the Closing Date.
     “Initial Revolver Maturity Date” means May 2, 2014.
     “Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest

-21-



--------------------------------------------------------------------------------



 



Payment Dates; and (b) as to any Base Rate Loan or Swing Line Loan, the last
Business Day of each March, June, September and December and the Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Loan Notice; provided
that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person or (d) the purchase, acquisition or other
investment in any real property or real property-related assets (including,
without limitation, mortgage loans and other real estate-related debt
investments, investments in land holdings and Investment Properties, and costs
to construct real property assets under development). For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
     “Investment Property” means any real property that is 100% owned by one or
more Subsidiaries of the Borrower or, in the case of the German Investment
Properties, by a German Investment Property Owner.
     “Investment Property Net Operating Income” means, with respect to any
Investment Property at any time, an amount equal to (a) the aggregate gross
revenues from the operation of such Investment Property from tenants in
occupancy and paying rent during the then most recently ended fiscal quarter of
the REIT for which financial statements have been provided to the Administrative
Agent and the Lenders, minus (b) the sum of (i) all expenses and other proper
charges incurred by the Consolidated Group during such fiscal quarter in
connection

-22-



--------------------------------------------------------------------------------



 



with the operation of such Investment Property (including accruals for real
estate taxes and insurance, but excluding debt service charges, income taxes,
depreciation, amortization and other non-cash expenses), which expenses and
accruals shall be calculated in accordance with GAAP and (ii) a management,
advisory or similar fee in an amount equal to the greater of (x) three percent
(3.00%) of the rent payable in respect of such Investment Property during such
fiscal quarter and (y) actual management, advisory or similar fees paid in cash
during such fiscal quarter. Notwithstanding the foregoing, the Investment
Property Net Operating Income with respect to any Investment Property that has
not at the time of determination been owned by one or more Affiliated Investors
for an entire fiscal quarter shall be deemed to be the Projected Investment
Property NOI of such Investment Property.
     “IP Rights” has the meaning specified in Section 5.18.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

-23-



--------------------------------------------------------------------------------



 



     “L/C Obligations” means, at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Letter of Credit” means any standby letter of credit issued hereunder.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Letter of Credit Sublimit” means, at any time, the lesser of (a)
$15,000,000 and (b) the Aggregate Commitments at such time. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Commitments.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Revolving Credit Loan or a Swing Line Loan.
     “Loan Documents” means, collectively, (a) this Agreement, (b) the Notes,
(c) the Guaranty Agreement, (d) the Collateral Documents, (e) the Fee Letter,
(f) each Issuer Document, (g) each Secured Hedge Agreement and (h) the
Defeasance Escrow Agreements.
     “Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b) a
conversion of Revolving Credit Loans from one Type to the other, or (c) a
continuation of Eurodollar

-24-



--------------------------------------------------------------------------------



 



Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.
     “Loan Parties” means, collectively, the Borrower and each Guarantor.
     “London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, assets, properties,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of the REIT or the REIT and its Subsidiaries, taken as a whole; (b) a
material impairment of the rights and remedies of the Administrative Agent or
any Lender under any Loan Document, or of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
     “Material Contract” means, with respect to any Person, each contract to
which such Person is a party involving aggregate consideration payable to or by
such Person of $15,000,000 or more in any year or otherwise material to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of such Person.
     “Maturity Date” means later of (i) the Initial Revolver Maturity Date and
(ii) if the Initial Revolver Maturity Date is extended pursuant to Section 2.14,
such extended maturity date as determined pursuant to such Section; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.
     “Merger” has the meaning specified in the Preliminary Statements.
     “Merger Agreement” has the meaning specified in the Preliminary Statements.
     “Minnesota Hotel Franchise License Comfort Letter” means a letter agreement
in form and substance reasonably satisfactory to the Administrative Agent among
Hilton Inns Inc., a Delaware corporation, the Minnesota Hotel Property Lessee
and the Administrative Agent relating to the pledge provided in favor of the
Administrative Agent, for the benefit of the Secured Parties, of Equity
Interests of the Minnesota Hotel Property Owner.
     “Minnesota Hotel Property” means the Investment Property consisting of a
Hilton hotel located at 3900 American Blvd. West, Bloomington, Minnesota.
     “Minnesota Hotel Property Lessee” means Hotel Operator (MN) TRS 16-87,
Inc., a Delaware corporation.
     “Minnesota Hotel Property Owner” means Hotel (MN) QRS 16-84, Inc., a
Delaware corporation.

-25-



--------------------------------------------------------------------------------



 



     “MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Mortgageability Amount” means, as of any date, the maximum amount of Total
Revolving Credit Outstandings that could be outstanding on such date such that
the ratio of (i) Aggregate Mortgageability Cash Flow on such date to (ii) the
Implied Debt Service of such Total Revolving Credit Outstandings would equal at
least 1.60 to 1.00.
     “Mortgageability Cash Flow” means, as of any time with respect to any
Eligible Investment Property, an amount equal to the product of (i) the
Investment Property Net Operating Income for such Investment Property at such
time, multiplied by (ii) four.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
     “Net Cash Proceeds” means, with respect to any issuance and sale by the
REIT of any of its Equity Interests, the excess of (i) the sum of the cash and
Cash Equivalents received by the REIT in connection with such issuance and sale,
less (ii) the reasonable underwriting discounts and commissions, and other
reasonable out-of-pocket expenses, incurred by the REIT in connection with such
issuance or sale.
     “New Lender Joinder Agreement” has the meaning specified in
Section 2.15(c).
     “Non-Recourse Indebtedness” means Indebtedness of a Person (i) as to which
no Loan Party (a) provides any Guarantee or credit support of any kind
(including any undertaking, Guarantee, indemnity, agreement or instrument that
would constitute Indebtedness) or (b) is directly or indirectly liable (as a
guarantor or otherwise), in each case except for typical and customary
exceptions for fraud, misrepresentation, misapplication of cash, waste, failure
to pay taxes, environmental claims and liabilities, prohibited transfers,
violations of single purpose entity covenants, and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate guaranty or indemnification agreements in non-recourse or
tax-exempt financings of real estate or (ii) consisting of a completion guaranty
or similar commitment provided by such Person in connection with an investment
made by such Person.
     “Nonvoting Common Shares” means the 125 shares of non-voting common Equity
Interests of the Borrower issued and outstanding on the Closing Date.

-26-



--------------------------------------------------------------------------------



 



     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Revolving Credit Loans or Swing Line Loans, as the case may be, made
by such Lender, substantially in the form of Exhibit C.
     “NPL” means the National Priorities List under CERCLA.
     “Obligations” means, collectively, (i) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Loan Party arising under
any Loan Document (other than any Secured Hedge Agreement) or otherwise with
respect to any Loan or Letter of Credit, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, (ii) all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Secured
Hedge Agreement and (iii) all indebtedness, liabilities, duties and obligations
of any Loan Party arising out of Bank of America or any Affiliate of Bank of
America providing treasury management services to, for the benefit of or
otherwise in respect of such Loan Party, including, without limitation, intraday
credit, Automated Clearing House (ACH) services, foreign exchange services,
overdrafts and zero balance arrangements, and any instruments, agreements or
other documents executed in connection therewith.
     “OFAC” has the meaning specified in the definition of “Embargoed Person.”
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means any and all present or future stamp or documentary
Taxes or any other excise, property or similar Taxes arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.
     “Outstanding Amount” means (a) with respect to any Revolving Credit Loan or
Swing Line Loan, as applicable, on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of such Revolving Credit Loan or Swing Line Loan, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date

-27-



--------------------------------------------------------------------------------



 



after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.
     “Ownership Percentage” means, with respect to any Consolidated Affiliate at
any time, the percentage interest held by the REIT in such Consolidated
Affiliate determined by calculating the percentage of Equity Interests of such
Consolidated Affiliate owned, directly or indirectly, by the REIT at such time.
     “Parent Guarantors” has the meaning specified in the introductory paragraph
hereto.
     “Participant” has the meaning specified in Section 10.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
     “Pension Act” means the Pension Protection Act of 2006.
     “Pension Funding Rules” means the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date of the Pension Act, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Act and, thereafter, Sections 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
     “Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) that is maintained or is contributed to by any Loan Party
and any ERISA Affiliate and is either covered by Title IV of ERISA or is subject
to the minimum funding standards under Section 412 of the Code.
     “Permitted Investments” means Investments by any Subsidiary of the Borrower
or by any German Investment Property Owner made pursuant to Section 7.03(c),
(d), or (e).
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Plan), maintained by any Loan Party or any ERISA
Affiliate to which any Loan Party or any ERISA Affiliate is required to
contribute on behalf of any of its employees.
     “Platform” has the meaning specified in Section 6.02.
     “Pledge Agreement” means the Pledge Agreement between the Loan Parties and
the Administrative Agent, substantially in the form of Exhibit H.
     “Pledge-Restricted Defeasance Property” means each Defeasance Property
listed under Part B. of Schedule III hereto that, on the Closing Date, secures
Non-Recourse

-28-



--------------------------------------------------------------------------------



 



Indebtedness of an Affiliated Investor that by its terms does not permit the
Equity Interests of such Affiliated Investor, or the Equity Interests of such
Affiliated Investor’s direct or indirect parent (other than the REIT, the
Operating Partnership or the Borrower), to be pledged as collateral securing the
Obligations, provided that such direct or indirect parent does not own an
Investment Property included in the Borrowing Pool or directly or indirectly own
any Equity Interests of another Affiliated Investor that owns an Investment
Property included in the Borrowing Pool.
     “Projected Investment Property NOI” means, with respect to any Investment
Property that has not at the time of determination been owned by one or more
Affiliated Investors for an entire fiscal quarter, the projected, pro forma
Investment Property Net Operating Income for such Investment Property for such
fiscal quarter as mutually agreed by the Borrower and the Administrative Agent
based on (i) if available, historical financial statements for such Investment
Property under prior ownership for the full fiscal quarter ended immediately
prior to the date of determination or (ii) if such historical financial
statements are not available, the projected aggregate gross revenues from the
operation of such Investment Property from tenants in occupancy and paying rent
for the fiscal quarter during which such determination is made (calculated on a
pro forma basis based on the assumption that such tenants were in occupancy and
paying rent from and after the first day of such fiscal quarter through and
including the last day thereof).
     “Public Lender” has the meaning specified in Section 6.02.
     “Recourse Indebtedness” means Indebtedness for borrowed money in respect of
which recourse for payment (except for (i) customary exceptions for fraud,
misrepresentation, misapplication of cash, waste, failure to pay taxes,
environmental claims and liabilities, prohibited transfers, violations of single
purpose entity covenants, and other circumstances customarily excluded by
institutional lenders from exculpation provisions and/or included in separate
guaranty or indemnification agreements in non-recourse or tax-exempt financings
of real estate or (ii) in respect of any completion guaranty or similar
commitment provided in connection with an investment) is to any Loan Party.
     “Register” has the meaning specified in Section 10.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit

-29-



--------------------------------------------------------------------------------



 



Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.
     “Required Lenders” means, as of any date of determination, at least two
Lenders holding more than 50% of the sum of the (a) Total Revolving Credit
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition) and (b) aggregate unused
Commitments; provided that the unused Commitment of, and the portion of the
Total Revolving Credit Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of a Loan Party and solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s direct
or indirect stockholders, partners or members (or the equivalent of any
thereof), or any option, warrant or other right to acquire any such dividend or
other distribution or payment.
     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01(b).
     “Revolving Credit Loan” has the meaning specified in Section 2.01.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Second-Tier CFC” means a Subsidiary of the REIT (a) that is a “controlled
foreign corporation” (as defined in Section 957 of the Code) and (b) whose
direct or indirect parent is also a “controlled foreign corporation.”

-30-



--------------------------------------------------------------------------------



 



     “Secured Hedge Agreement” means any Swap Contract permitted under
Article VII that is entered into by and between any Loan Party and any Hedge
Bank.
     “Secured Indebtedness” means, with respect to any Person, all Indebtedness
of such Person that is secured by a mortgage, deed of trust, lien, pledge,
encumbrance, security interest or other Lien.
     “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, the L/C Issuer, the Hedge Banks, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.05, Bank of
America (or any Affiliate of Bank of America) as the provider of any treasury
management services described in clause (ii) of the definition of “Obligations”,
and the other Persons the Obligations owing to which are or are purported to be
secured by the Collateral under the terms of the Collateral Documents.
     “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Borrower substantially in the form of Exhibit J.
     “Special Membership Interests” means common, non-voting Equity Interests in
the Operating Partnership owned and held by the Special Membership Interest
Holder.
     “Special Membership Interest Holder” means Carey REIT, III, a Maryland
corporation, or any other Eligible Special Membership Interest Holder that owns
and holds the Special Membership Interests.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

-31-



--------------------------------------------------------------------------------



 



Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
     “Subsidiary Guarantors” means, collectively, all of the Guarantors other
than the REIT and the Operating Partnership.
     “Substituted Investment Property” has the meaning specified in Section
2.18(e).
     “Successor Special Membership Interest Holder” has the meaning specified in
Section 7.06(g).
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

-32-



--------------------------------------------------------------------------------



 



     “Swing Line Sublimit” means the lesser of (a) $10,000,000 and (b) the
Aggregate Commitments at such time. The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.
     “Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property (including sale and
leaseback transactions), in each case, creating obligations that do not appear
on the balance sheet of such Person but which, upon the application of any
Debtor Relief Laws to such Person, would be characterized as indebtedness of
such Person (without regard to accounting treatment).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Threshold Amount” means $25,000,000.
     “Total Asset Value” means, as of any time for the Consolidated Group,
without duplication, the sum of (a) the Unrestricted Cash Amount at such time,
plus (b) with respect to each Investment Property owned by one or more
Affiliated Investors for more than two full fiscal quarters for which financial
statements have been provided to the Administrative Agent and the Lenders,
(i) Adjusted Property EBITDA for such Investment Property for the then most
recently ended two consecutive fiscal quarter period of the REIT, multiplied by
(ii) two (2) and divided by (iii) the Capitalization Rate, plus (c) with respect
to each Investment Property owned by one or more Affiliated Investors for less
than two full fiscal quarters for which financial statements have been provided
to the Administrative Agent and the Lenders, the book value of such Investment
Property, plus (d) the aggregate book value of all Permitted Investments owned
by the Consolidated Group at such time, plus (e) the Consolidated Group Pro Rata
Share of each of the items referenced in clauses (a) through (d) of this
definition (and the components thereof) to the extent relating to Investment
Properties, cash and Cash Equivalents or Permitted Investments, as applicable,
owned by Unconsolidated Affiliates; provided, that “Total Asset Value” shall
exclude (a) any value allocated to joint ventures between one or more members of
the Consolidated Group and one or more Carey Affiliates to the extent in excess
of 35% of the Total Asset Value and (b) any value allocated to joint ventures
between one or more members of the Consolidated Group and one or more Persons
that are not Carey Affiliates to the extent in excess of 3.5% of the Total Asset
Value; provided, further, that in the case of the portion, if any, of Total
Asset Value attributable to

-33-



--------------------------------------------------------------------------------



 



any Consolidated Affiliate, such portion shall only be included in Total Asset
Value to the extent of the Ownership Percentage of such Consolidated Affiliate.
     “Total Equity Value” means, at any time, the excess of (a) the Total Asset
Value at such time, minus (b) Consolidated Total Indebtedness at such time.
     “Total G&A Expense” means, for any period, the total general and
administrative expenses of the Consolidated Group for such period, as determined
in accordance with GAAP.
     “Total Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
     “Type” means, with respect to a Revolving Credit Loan, its character as a
Base Rate Loan or a Eurodollar Rate Loan.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York; provided that, if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
     “UCP 600” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (2007 Revision).
     “Unconsolidated Affiliate” means, at any date, any Person (x) in which the
Consolidated Group, directly or indirectly, holds an Equity Interest, which
investment is accounted for in the consolidated financial statements of the
Consolidated Group on an equity basis of accounting and (y) whose financial
results are not consolidated with the financial results of the Consolidated
Group under GAAP.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Unrestricted Cash Amount” means, as of any date, an amount equal to the
aggregate amount of cash and Cash Equivalents of the Consolidated Group on such
date that are not subject to any pledge, Lien or control agreement (excluding
statutory Liens in favor of any depositary bank where such cash is maintained).
     “Unused Fee” has the meaning specified in Section 2.09(a).
     “Voting Equity Interests” means, with respect to any Person, any class or
classes of Equity Interests pursuant to which the holders thereof have the
general voting power under ordinary circumstances to elect at least a majority
of the board of directors (or comparable governing body) of such Person.

-34-



--------------------------------------------------------------------------------



 



     “Wholly Owned Subsidiary” means, as to any Person, (a) any corporation 100%
of whose Equity Interests (other than directors’ qualifying shares) is at the
time owned by such Person and/or one or more Wholly Owned Subsidiaries of such
Person and (b) any partnership, association, joint venture, limited liability
company or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person have a 100% equity interest at such time.
     1.02. Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
          (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory provisions consolidating, amending, replacing or interpreting
such law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
          (b) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
          (c) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
     1.03. Accounting Terms.
          (a) Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios

-35-



--------------------------------------------------------------------------------



 



and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Consolidated Group
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
          (b) Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
          (c) Consolidation of Variable Interest Entities. All references herein
to consolidated financial statements of the REIT and its Subsidiaries or the
Consolidated Group or to the determination of any amount for the REIT and its
Subsidiaries or the Consolidated Group on a consolidated basis or any similar
reference shall, in each case, be deemed to include each variable interest
entity that the REIT or the Consolidated Group, as applicable, is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
     1.04. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.06. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

-36-



--------------------------------------------------------------------------------



 



ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01. The Revolving Credit Borrowings. Subject to the terms and conditions
set forth herein, each Lender severally agrees to make loans (each such loan, a
“Revolving Credit Loan”) to the Borrower from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total Revolving
Credit Outstandings shall not exceed the least of (x) the Borrowing Base Amount
at such time, (y) the Mortgageability Amount at such time and (z) the Aggregate
Commitments at such time and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment. Within the limits of each Lender’s Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.
     2.02. Borrowings, Conversions and Continuations of Loans.
          (a) Each Revolving Credit Borrowing, each conversion of Revolving
Credit Loans from one Type to the other, and each continuation of Eurodollar
Rate Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) one Business Day prior to the requested date
of any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Revolving Credit
Borrowing, a conversion of Revolving Credit Loans from one Type to the other, or
a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Revolving Credit Loans to be
borrowed, converted or continued, (iv) the Type of Revolving Credit Loans to be
borrowed or to which existing Revolving Credit Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Revolving Credit Loan in a Loan Notice
or if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be

-37-



--------------------------------------------------------------------------------



 



effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurodollar Rate
Loan.
          (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Revolving Credit Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a). Each Lender shall make the amount of its Revolving
Credit Loan available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than 1:00 p.m. on the Business
Day specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Loan Notice with respect to a Revolving Credit
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.
          (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
          (d) The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
          (e) After giving effect to all Revolving Credit Borrowings, all
conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than five (5) Interest Periods in effect in respect of the Revolving Credit
Loans.

-38-



--------------------------------------------------------------------------------



 



     2.03. Letters of Credit.
          (a) The Letter of Credit Commitment. (i) Subject to the terms and
conditions set forth herein, (A) the L/C Issuer agrees, in reliance upon the
agreements of the Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of the REIT
or its Subsidiaries, and to amend or extend Letters of Credit previously issued
by it, in accordance with Section 2.03(b), and (2) to honor compliant drawings
under the Letters of Credit; and (B) the Lenders severally agree to participate
in Letters of Credit issued for the account of the REIT or its Subsidiaries and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving Credit
Outstandings shall not exceed the least of the (1) the Borrowing Base Amount at
such time, (2) the Mortgageability Amount at such time and (3) the Aggregate
Commitments at such time, (y) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
          (ii) The L/C Issuer shall not issue any Letter of Credit if, subject
to Section 2.03(b)(iii), the expiry date of the requested Letter of Credit would
occur more than twelve months after the date of issuance or last extension,
unless the Administrative Agent and the L/C Issuer have approved such expiry
date; provided that in no event will any Letter of Credit have an expiry date
that is later than the first anniversary of the Maturity Date.
          (iii) The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
          (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing that Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or that Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to that Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C

-39-



--------------------------------------------------------------------------------



 



Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the L/C Issuer in good faith deems material to it;
          (B) the issuance of that Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
          (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, that Letter of Credit is in an initial stated amount less than $500,000;
          (D) that Letter of Credit is to be denominated in a currency other
than Dollars; or
          (E) any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from that Letter of Credit and all other L/C Obligations as to
which the L/C Issuer has actual or potential Fronting Exposure with respect to
such Defaulting Lender, as it may elect in its sole discretion.
          (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue that Letter of Credit in its
amended form under the terms hereof.
          (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue that
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of that Letter of Credit does not accept the proposed amendment to
that Letter of Credit.
          (vi) The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

-40-



--------------------------------------------------------------------------------



 



          (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
          (ii) Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the REIT or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.
          (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to

-41-



--------------------------------------------------------------------------------



 



prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.
          (iv) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
          (v) If the expiry date of any Letter of Credit would occur after the
Maturity Date, the Borrower hereby agrees that it will at least thirty (30) days
prior to the Maturity Date (or, in the case of a Letter of Credit issued or
extended on or after thirty (30) days prior to the Maturity Date, on the date of
such issuance or extension, as applicable) Cash Collateralize such Letter of
Credit.
          (c) Drawings and Reimbursements; Funding of Participations. (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the

-42-



--------------------------------------------------------------------------------



 



unutilized portion of the Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice). Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
          (ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.
          (iii) With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
          (iv) Until each Lender funds its Revolving Credit Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.
          (v) Each Lender’s obligation to make Revolving Credit Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Loan Notice ). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the

-43-



--------------------------------------------------------------------------------



 



amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
          (vi) If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be, as of the date of
such Borrowing or L/C Advance. A certificate of the L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(c)(vi) shall be conclusive absent manifest error.
          (d) Repayment of Participations. (i) At any time after the L/C Issuer
has made a payment under any Letter of Credit and has received from any Lender
such Lender’s L/C Advance or proceeds of such Lender’s Revolving Credit Loan in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in the same funds as those
received by the Administrative Agent.
          (ii) If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) and paid to the Lenders
entitled thereto is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
          (e) Obligations Absolute. The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing and each Revolving Credit Loan made pursuant to Section 2.03(c)
shall be absolute, unconditional

-44-



--------------------------------------------------------------------------------



 



and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
          (i) any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
          (ii) the existence of any claim, counterclaim, setoff, defense or
other right that the REIT or any Subsidiary thereof may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer,
any Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
          (iii) any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
          (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
          (v) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the REIT or any
of its Subsidiaries.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
          (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor

-45-



--------------------------------------------------------------------------------



 



any correspondent, participant or assignee of the L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any Lender, any of their respective
Related Parties nor any correspondent, participant or assignee of the L/C Issuer
shall be liable or responsible for any of the matters described in clauses
(i) through (v) of Section 2.03(e); provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit (other than as a result of an order
of a court of competent jurisdiction). In furtherance and not in limitation of
the foregoing, the L/C Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
          (g) Applicability of ISP and UCP 600. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the ISP or UCP 600 shall apply to such Letter of Credit.
          (h) Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.17(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. Letter of Credit Fees shall
be (i) due and payable on the last Business Day of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration

-46-



--------------------------------------------------------------------------------



 



Date and thereafter on demand and (ii) computed on a quarterly basis in arrears.
If there is any change in the Applicable Rate during any quarter, the daily
amount available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the occurrence and during the continuance of any
Event of Default arising under Section 8.01(a)(i) or, upon request of the
Required Lenders while any other Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.
          (i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at a rate per annum equal to
0.125%, computed on the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
          (j) Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
          (k) Letters of Credit Issued for the REIT and its Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, the REIT or a
Subsidiary thereof, the Borrower shall be obligated to reimburse the L/C Issuer
hereunder for any and all drawings under such Letter of Credit. The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
the REIT or its Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of the REIT
and such Subsidiaries.
     2.04. Swing Line Loans.
          (a) The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, to make loans (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as

-47-



--------------------------------------------------------------------------------



 



Swing Line Lender, may exceed the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Credit Outstandings shall not exceed the least of (x) the Borrowing
Base Amount at such time, (y) the Mortgageability Amount at such time and
(z) the Aggregate Commitments at such time, and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender at such time, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
at such time, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans at such time shall not exceed such Lender’s Commitment,
and provided further that the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan shall bear interest only at a rate based
on the Base Rate. Immediately upon the making of a Swing Line Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.
          (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any Swing Line Loan Notice, the Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Loan Notice and,
if not, the Swing Line Lender will notify the Administrative Agent (by telephone
or in writing) of the contents thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in immediately available funds or, if specified by the Borrower in the
Swing Line Notice delivered to the Swing Line Lender, by transfer of immediately
available funds to a bank specified by the Borrower, for credit to an account at
such bank specified by the Borrower, in such Swing Line Notice.
          (c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any
time in its sole and absolute discretion may request, on behalf of the Borrower
(which hereby

-48-



--------------------------------------------------------------------------------



 



irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate Commitments and the conditions set forth in Section 4.02. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Swing Line Lender.
          (ii) If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
          (iii) If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or funded participation in the relevant Swing Line Loan,
as the case may be, as of the date of such Borrowing or the required date of
funding of such participations. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.
          (iv) Each Lender’s obligation to make Revolving Credit Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this

-49-



--------------------------------------------------------------------------------



 



Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
          (d) Repayment of Participations. (i) At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan or made a
Revolving Credit Loan pursuant to Section 2.04(c), if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Applicable Percentage thereof in the same
funds as those received by the Swing Line Lender.
          (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan and paid to the Lenders is required
to be returned by the Swing Line Lender under any of the circumstances described
in Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
          (e) Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Lender funds its Base Rate Loan or risk participation pursuant
to this Section 2.04 to refinance such Lender’s Applicable Percentage of any
Swing Line Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swing Line Lender.
          (f) Payments Directly to Swing Line Lender. The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
     2.05. Prepayments.
          (a) Optional. (i) The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Revolving Credit
Loans in whole or in part without premium or penalty; provided that (A) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(1) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (2) on the date of prepayment of Base Rate Loans;

-50-



--------------------------------------------------------------------------------



 



(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage). If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan pursuant to this
Section 2.05(a) shall be accompanied by all accrued interest on the amount
prepaid.
          (ii) The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(B) any such prepayment shall be in a minimum principal amount of $100,000. Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.
          (b) Mandatory. (i) If for any reason the sum of the Total Revolving
Credit Outstandings at any time exceeds the least of (A) the Borrowing Base
Amount at such time, (B) the Mortageability Amount at such time and (C) the
Aggregate Commitments then in effect, the Borrower shall immediately prepay
Revolving Credit Loans, Swing Line Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess.
          (ii) Prepayments made pursuant to this Section 2.05(b), Section
2.18(c), Section 2.18(d) or Section 2.18(f)(ii), and all amounts, if any,
received by the Administrative Agent from the Defeasance Escrow Agent in respect
of the Defeasance Escrow Deposit, first, shall be applied ratably to the L/C
Borrowings and the Swing Line Loans, second, shall be applied ratably to the
outstanding Revolving Credit Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations. Upon a drawing under any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrower or any other Loan Party) to reimburse the L/C Issuer or the Lenders, as
applicable.
     2.06. Termination or Reduction of Commitments.
          (a) Optional. The Borrower may, upon notice to the Administrative
Agent, terminate the Aggregate Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Aggregate
Commitments, the Letter of

-51-



--------------------------------------------------------------------------------



 



Credit Sublimit or the Swing Line Sublimit; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce (A) the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the least of (1) the Borrowing Base Amount at such
time, (2) the Mortgageability Amount at such time and (3) the Aggregate
Commitments (as so reduced), (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit. If after giving effect to any reduction or termination
of Aggregate Commitments under this Section 2.06, the Letter of Credit Sublimit
or the Swing Line Sublimit exceeds the Revolving Credit Facility at such time,
the Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be,
shall be automatically reduced by the amount of such excess.
          (b) Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, the Swing Line Sublimit or the
Aggregate Commitments under this Section 2.06. Upon any reduction of the
Aggregate Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount. All fees in respect of
the Revolving Credit Facility accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.
     2.07. Repayment of Loans.
          (a) Revolving Credit Loans. The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of all Revolving Credit Loans
outstanding on such date.
          (b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on
the earlier to occur of (i) the date five Business Days after such Swing Line
Loan is made and (ii) the Maturity Date.
     2.08. Interest.
          (a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate applicable to Base Rate Loans.

-52-



--------------------------------------------------------------------------------



 



          (b) (i) While any Event of Default arising under Section 8.01(a)(i)
exists, or upon the request of the Required Lenders while any other Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
          (ii) Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
          (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09. Fees. In addition to certain fees described in Sections 2.03(h) and
(i) and Section 2.14(b):
          (a) Unused Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, an
unused line fee (the “Unused Fee”) equal to 0.50% per annum times the actual
daily amount by which the Aggregate Commitments exceeds the sum of (i) the
Outstanding Amount of Revolving Credit Loans (excluding, for the avoidance of
doubt, Swing Line Loans) and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.17. The Unused Fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. The Unused Fee
shall be calculated quarterly in arrears.
          (b) Other Fees. The Loan Parties shall pay or cause to be paid to the
Arrangers and the Administrative Agent for their own respective accounts fees in
the amounts and at the times specified in the Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.
     2.10. Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
          All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which such Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which such
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall,

-53-



--------------------------------------------------------------------------------



 



subject to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
     2.11. Evidence of Debt.
          (a) The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
          (b) In addition to the accounts and records referred to in
Section 2.11(a), the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
     2.12. Payments Generally; Administrative Agent’s Clawback.
          (a) General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Each prepayment of a Eurodollar Rate Loan shall be accompanied by any
additional amounts required pursuant to Section 3.05. Subject to Section 2.17,
each prepayment of a Loan shall be paid to the Lenders in accordance with their
respective Applicable Percentages. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other

-54-



--------------------------------------------------------------------------------



 



than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
          (b) (i) Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case
of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing as of the date of such Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
          (ii) Payments by Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the time at which any payment is due the Administrative Agent for the
account of the Lenders or the L/C Issuer hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

-55-



--------------------------------------------------------------------------------



 



     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
          (c) Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Revolving Credit Loan to be
made by such Lender as provided in the foregoing provisions of this Article II,
and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
          (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).
          (e) Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Revolving Credit Loan in any particular place
or manner or to constitute a representation by any Lender that it has obtained
or will obtain the funds for any Loan in any particular place or manner.
          (f) Insufficient Funds. If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due such parties.
     2.13. Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders

-56-



--------------------------------------------------------------------------------



 



hereunder and under the other Loan Documents at such time) of payment on account
of the Obligations owing (but not due and payable) to all Lenders hereunder and
under the other Loan Documents at such time obtained by all of the Lenders at
such time then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:
          (i) if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
          (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.16, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the REIT or any
Affiliate thereof (as to which the provisions of this Section shall apply).
     The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
     2.14. Extension of Maturity Date.
          (a) Notification of Extension. The Borrower may, by written notice to
the Administrative Agent (such notice, an “Extension Notice”) not earlier than
90 days and not later than 30 days prior to the Initial Revolver Maturity Date,
elect to extend the Maturity Date for an additional twelve (12) months from the
Initial Revolver Maturity Date. The Administrative Agent shall distribute any
such Extension Notice promptly to the Lenders following its receipt thereof.
          (b) Conditions Precedent to Effectiveness of Maturity Date Extension.
As conditions precedent to such extension, the Borrower shall, on or prior to
the Initial Revolver Maturity Date, satisfy each of the following requirements
for such extension to become effective:

-57-



--------------------------------------------------------------------------------



 



          (i) The Administrative Agent shall have received an Extension Notice
within the period required under clause (a) above;
          (ii) On the date of such Extension Notice and both immediately before
and immediately after giving effect to such extension of the Maturity Date, no
Default shall have occurred and be continuing;
          (iii) The Borrower shall have paid to the Administrative Agent, for
the pro rata benefit of the Lenders based on their respective Applicable
Percentages as of such date, an extension fee in an amount equal to 0.35% of the
Aggregate Commitments as in effect on the Initial Revolver Maturity Date (it
being agreed that such Extension Fee shall be fully earned when paid and shall
not be refundable for any reason);
          (iv) The Administrative Agent shall have received a certificate of the
REIT dated as of the Initial Revolver Maturity Date signed by a Responsible
Officer of the REIT (i) (x) certifying and attaching the resolutions adopted by
each Loan Party approving or consenting to such extension or (y) certifying
that, as of the Initial Revolver Maturity Date, the resolutions delivered to the
Administrative Agent and the Lenders on the Closing Date (which resolutions
include approval for an extension of the Maturity Date for an additional twelve
(12) months from the Initial Revolver Maturity Date) are and remain in full
force and effect and have not been modified, rescinded or superseded since the
date of adoption and (ii) certifying that, before and after giving effect to
such extension, (A) the representations and warranties contained in Article V
and the other Loan Documents are true and correct in all material respects on
and as of the Initial Revolver Maturity Date, except (x) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, (y) any representation
or warranty that is already by its terms qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects as of such date after giving effect to such qualification and (z) for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default exists; and
          (v) The Borrower and the other Loan Parties shall have delivered to
the Administrative Agent such reaffirmations of their respective obligations
under the Loan Documents (after giving effect to the extension), and
acknowledgments and certifications that they have no claims, offsets or defenses
with respect to the payment or performance of any of the Obligations, including,
without limitation, reaffirmations of each of the Pledge Agreement and the
Guaranty Agreement, executed by the Loan Parties party thereto.
          (c) Increase in Capitalization Rate. If the Borrower requests an
extension of the Maturity Date in accordance with the provisions of clause
(a) of this Section 2.14, the Required Lenders may (but shall not be obligated
to), on a one-time basis, increase the

-58-



--------------------------------------------------------------------------------



 



percentage set forth in the definition of “Capitalization Rate” by up to 0.50%,
which increase shall become effective on the Initial Revolver Maturity Date. Any
such increase in the Capitalization Rate shall be evidenced by a written notice
executed by the Required Lenders and delivered to the Administrative Agent
(which shall forward to the Borrower) within ten (10) days prior to the Initial
Revolver Maturity Date.
     2.15. Increase in Commitments.
          (a) Notice of Election to Increase. Provided there exists no Default,
upon written notice to the Administrative Agent, the Borrower may from time to
time elect to increase the Aggregate Commitments by an amount (in the aggregate
for all such increases) not exceeding $30,000,000; provided that any such
increase shall be in a minimum amount of $10,000,000. The Administrative Agent
shall promptly inform the Lenders of such notice of election made by the
Borrower.
          (b) Lender Elections to Increase. Each Lender shall notify the
Administrative Agent if it desires to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase.
          (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase, the Arrangers shall, if requested by the Borrower in
writing, use their best efforts to identify one or more additional Eligible
Assignees that are willing to provide Commitments and become Lenders. Any such
Eligible Assignee shall become a Lender by executing a joinder agreement in form
and substance satisfactory to the Administrative Agent and its counsel (a “New
Lender Joinder Agreement”).
          (d) Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.
          (e) Conditions to Effectiveness of Increase. As conditions precedent
to such increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of the REIT dated as of the Increase Effective Date (in sufficient
copies for each Lender) signed by a Responsible Officer of the REIT (x)
(1) certifying and attaching the resolutions adopted by each Loan Party
approving or consenting to such increase or (2) certifying that, as of the
Increase Effective Date, the resolutions delivered to the Administrative Agent
and the Lenders on the Closing Date (which resolution include approval for an
increase of the Aggregate Commitments by an amount of up to $30,000,000) are and
remain in full force and effect and have not been modified, rescinded or
superseded since the date of adoption, and (y) certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Article V and the other Loan Documents are true and correct on and as of the

-59-



--------------------------------------------------------------------------------



 



Increase Effective Date, except to the extent that (1) such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, (2) any representation or warranty that is
already by its terms qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct in all respects as of such date after
giving effect to such qualification and (3) that for purposes of this
Section 2.15, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists, (ii) the Administrative Agent shall
have received (x) a New Lender Joinder Agreement duly executed by the Borrower
and each Eligible Assignee that is becoming a Lender in connection with such
increase, which New Lender Joinder Agreement shall be acknowledged and consented
to in writing by the Administrative Agent, the Swing Line Lender and the L/C
Issuer and (y) written confirmation from each existing Lender, if any,
participating in such increase of the amount by which its Commitment will be
increased, which confirmation shall be acknowledged and consented to in writing
by the Swing Line Lender and the L/C Issuer and (iii) the Borrower shall have
paid to the Arrangers the fee required to be paid pursuant to the Fee Letter in
connection therewith. The Borrower shall prepay any Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Applicable Percentages arising from any
nonratable increase in the Commitments under this Section.
          (f) Conflicting Provisions. This Section shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.
     2.16. Cash Collateral.
          (a) Certain Credit Support Events. Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrower shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations. At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swing Line Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.17(a)(iv) and any Cash Collateral provided by all Defaulting
Lenders). If at any time the Administrative Agent determines that any funds held
as Cash Collateral are subject to any right or claim of any Person other than
the Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate Outstanding Amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing
under any Letter of Credit for which funds are on deposit as Cash

-60-



--------------------------------------------------------------------------------



 



Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the L/C Issuer.
          (b) Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, interest bearing deposit accounts at Bank of America. The Borrower, and
to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, such deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
          (c) Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.04, 2.05, 2.06, 2.17 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
          (d) Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
(and following application as provided in this Section 2.16 may be otherwise
applied in accordance with Section 8.03), and (y) the Person providing Cash
Collateral and the L/C Issuer or Swing Line Lender, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
     2.17. Defaulting Lenders.
          (a) Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

-61-



--------------------------------------------------------------------------------



 



          (i) Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.
          (ii) Reallocation of Payments. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default exists), to the funding of any
Revolving Credit Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Revolving
Credit Loans under this Agreement; sixth, to the payment of any amounts owing to
the Lenders, the L/C Issuer or Swing Line Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the L/C Issuer or
Swing Line Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
          (iii) Certain Fees. That Defaulting Lender (x) shall not be entitled
to receive any Unused Fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such



-62-



--------------------------------------------------------------------------------



 



fee that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(h).
          (iv) Reallocation of Applicable Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Revolving Credit Loans of that Lender.
          (b) Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Swing Line Lender and the L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Credit Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
     2.18. Collateral; Borrowing Pool; Defeasance Properties.
          (a) Collateral. The obligations of the Borrower and Guarantors under
the Loan Documents shall be secured by a perfected first priority security
interest in favor of the Administrative Agent, for the benefit of the Secured
Parties, in the Collateral.
          (b) Requirements for Investment Properties to be Included in the
Borrowing Pool. Prior to any Investment Property being included in the Borrowing
Pool (and, in the case of the requirements set forth in clauses (iii) through
(xii) below, at all times that such Investment Property is included in the
Borrowing Pool as provided in Section 2.18(c)), each of the following
requirements shall have been satisfied with respect to

-63-



--------------------------------------------------------------------------------



 



such Investment Property (such requirements being referred to herein as the
“Borrowing Pool Eligibility Criteria”):
          (i) The Borrower shall have provided the Administrative Agent and the
Lenders with a written request for such Investment Property to be admitted into
the Borrowing Pool, which request shall be accompanied by (x) reasonably
detailed property diligence materials consistent with such diligence materials
provided by the Borrower with respect to the Initial Investment Properties
(including, without limitation, historical operating statements and third party
reports) with respect to such Investment Property, (y) a description of such
Investment Property and (z) such additional documents and information as
reasonably requested by the Administrative Agent (such written request, together
with the accompanying materials specified herein, is referred to herein as the
“Borrowing Pool Inclusion Request”).
          (ii) The Administrative Agent shall have approved the inclusion of
such Investment Property in the Borrowing Pool, which approval shall not be
unreasonably withheld or delayed.
          (iii) The Affiliated Investor that owns such Investment Property shall
be a Wholly-Owned Subsidiary of the Borrower (or, in the case of the German
Investment Properties, a Wholly-Owned Subsidiary of the REIT and the Borrower
together), and all of the Equity Interests of such Affiliated Investor (together
with all of the Equity Interests of any direct or indirect Subsidiary of the
Borrower that owns Equity Interests of such Affiliated Investor) shall be
pledged as Collateral in favor of the Administrative Agent, for the benefit of
the Secured Parties, pursuant to the Collateral Documents; provided that (x) in
the case of an Affiliated Investor that owns a Pledge-Restricted Defeasance
Property (and does not own any other Investment Property included in the
Borrowing Pool), the Equity Interests of such Affiliated Investor and the Equity
Interests of such Affiliated Investor’s direct or indirect parent, shall not be
required to be subject to such pledge until the occurrence of the Defeasance
Trigger Date with respect to such Pledged-Restricted Defeasance Property;
provided, further, that each such Subsidiary of the Borrower that owns Equity
Interests of such Affiliated Investor directly or indirectly does not (i) own an
Investment Property included in the Borrowing Pool or (ii) directly or
indirectly own any Equity Interests of another Affiliated Investor that owns an
Investment Property included in the Borrowing Pool) and (y) in the case of the
Minnesota Hotel Property, (A) the Equity Interests of the Minnesota Hotel
Property Lessee shall additionally be required to be subject to such pledge and
(B) on and at all times after the sixtieth (60th) day following the Closing
Date, the Minnesota Hotel Franchise License Comfort Letter shall be in full
force and effect.
          (iv) Except in the case of Foreign Investment Properties, the
Affiliated Investor that owns such Investment Property must be organized under
the laws of, and have its principal place of business and chief executive office
located in, the United States of America, any State thereof or the District of
Columbia.



-64-



--------------------------------------------------------------------------------



 



          (v) The Affiliated Investor that owns such Investment Property shall
be a Subsidiary Guarantor, and each Subsidiary of the Borrower that directly or
indirectly owns any Equity Interests in such Affiliated Investor shall be a
Subsidiary Guarantor; provided, that (x) in the case of an Affiliated Investor
that owns a Guaranty-Restricted Defeasance Property (and does not own any other
Investment Property included in the Borrowing Pool), such Affiliated Investor,
and any direct or indirect Subsidiary of the Borrower that owns the Equity
Interests of such Affiliated Investor, shall not be required to be a Guarantor
until the occurrence of the Defeasance Trigger Date with respect to such
Guaranty-Restricted Defeasance Property; provided, further, that each such
Subsidiary of the Borrower that owns Equity Interests of such Affiliated
Investor directly or indirectly does not (i) own an Investment Property included
in the Borrowing Pool or (ii) directly or indirectly own any Equity Interests of
another Affiliated Investor that owns an Investment Property included in the
Borrowing Pool) and (y) in the case of the Minnesota Hotel Property, the
Minnesota Hotel Property Lessee shall additionally be required to be a
Subsidiary Guarantor.
          (vi) Such Investment Property shall be located in the United States,
Canada, the United Kingdom, Germany or France.
          (vii) Such Investment Property shall be free and clear of all negative
pledges or any restrictions on the ability of the Affiliated Investor that owns
such Investment Property to transfer or encumber such Investment Property;
provided, that in the case of a Defeasance Property, this clause (vii) shall not
apply until the occurrence of the Defeasance Trigger Date with respect to such
Defeasance Property.
          (viii) The Affiliated Investor that owns such Investment Property
shall not have any Indebtedness (other than the Obligations and other
Indebtedness permitted to be incurred by such Affiliated Investor under
Section 7.02) and shall be Solvent and not subject to any proceedings under any
Debtor Relief Law.
          (ix) After giving effect to the inclusion of such Investment Property
in the Borrowing Pool, the minimum aggregate occupancy for all Investment
Properties included in the Borrowing Pool shall be at least 80% (determined on a
percentage square feet occupied basis).
          (x) Such Investment Property shall not be subject to any ground leases
(other than Eligible Ground Leases).
          (xi) After giving effect to the inclusion of such Investment Property
in the Borrowing Pool, Aggregate Capped Value shall equal at least $125,000,000.
          (xii) There shall not exist any Lien or other encumbrance on (x) such
Investment Property (or any income therefrom), other than Liens permitted under
Section 7.01(a), (b), (c) or (f) and, additionally in the case of a Defeasance
Property (solely during the period commencing on the Closing Date and ending on
the Defeasance Trigger Date for such Defeasance Property), Liens permitted under

-65-



--------------------------------------------------------------------------------



 



Section 7.01(i), (y) any other assets or property of the Affiliated Investor
that owns such Investment Property, other than Liens permitted under
Section 7.01 or (z) any of the Equity Interests of the Affiliated Investor that
owns such Investment Property (or any direct or indirect Subsidiary of the
Borrower that owns Equity Interests of such Affiliated Investor), including any
right to receive distributions or other amounts in respect of such Equity
Interests, other than Liens permitted under Section 7.01(a) or (b).
          (xiii) The Administrative Agent and the Lenders shall have received an
Availability Certificate presenting the Borrower’s computation of Availability
after giving effect to the inclusion of such Investment Property in the
Borrowing Pool, together with the items set forth in clauses (i) through (vi) of
Section 6.02(f).
          (xiv) The Administrative Agent and the Lenders shall have received a
copy of the limited liability company operating agreement, partnership
agreement, bylaws or other similar organizational documents of the Affiliated
Investor who owns such Investment Property and each Subsidiary of the Borrower
that directly or indirectly owns any Equity Interests in such Affiliated
Investor, which organizational documents shall be (x) in form and substance
reasonably satisfactory to the Administrative Agent (it being agreed that
organizational documents substantially in the form of the Organization Documents
attached as Exhibit I hereto are satisfactory to the Administrative Agent) and
(y) certified by a Responsible Officer of the Borrower as being true, correct
and complete.
          (xv) The Administrative Agent shall have received such additional
information regarding such Investment Property as reasonably requested by the
Administrative Agent (on behalf of itself or any Lender).
          (c) Removal of Investment Properties from the Borrowing Pool as a
Result of Failure to Satisfy Borrowing Pool Eligibility Criteria. If, following
the inclusion of any Investment Property in the Borrowing Pool (i) such
Investment Property at any time fails to satisfy any of the Borrowing Pool
Eligibility Criteria set forth in Section 2.18(b)(iii) through (xii) or (ii) the
Administrative Agent determines that any event or circumstance has occurred with
respect to such Investment Property that the Administrative Agent reasonably
determines to be materially adverse to such Investment Property or the
applicable Affiliated Investor and, in each case, such failure, event or
circumstance is not cured within 30 days after notice to the Borrower from the
Administrative Agent, then following such period such Investment Property shall
immediately be removed from the Borrowing Pool. In addition, in the event that
the minimum aggregate occupancy for all Investment Properties included in the
Borrowing Pool at any time is less than 80% (determined on a percentage square
feet occupied basis), Investment Properties that are partially or fully vacant
but still producing rental income and that otherwise satisfy the other Borrowing
Pool Eligibility Criteria will be removed from the Borrowing Pool to the extent
necessary to cause the occupancy rate for all Eligible Investment Properties
included in the Borrowing Pool calculated on an aggregate basis to equal at
least 80%. The Administrative Agent shall promptly provide the Borrower and the
Lenders with notice of any such removal pursuant to the prior two sentences. If,
after

-66-



--------------------------------------------------------------------------------



 



giving effect to any such removal of the applicable Investment Property from the
Borrowing Pool, the Total Revolving Credit Outstandings exceed the least of
(i) Borrowing Base Amount at such time, (ii) the Mortgageability Amount at such
time and (iii) the Aggregate Commitments at such time, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in
an aggregate amount equal to such excess in the manner specified in
Section 2.05(b)(ii).
          (d) Removal of Investment Properties Included in the Borrowing Pool by
the Borrower. An Investment Property may be removed from the Borrowing Pool by
the Borrower upon the completion of the following conditions precedent to the
satisfaction of the Administrative Agent:
          (i) The Borrower shall have delivered to the Administrative Agent and
the Lenders on or prior to the date that is five (5) Business Days prior to the
date on which such release is to be effected, a written notice of its desire to
remove such Investment Property from the Borrowing Pool (a “Borrowing Pool
Release Notice”).
          (ii) If the release of such Investment Property from the Borrowing
Pool occurs on or prior to the first anniversary of the Closing Date, then after
giving pro forma effect to the release of such Investment Property from the
Borrowing Pool, the aggregate amount of Capped Values from all Investment
Properties released from the Borrowing Pool since the Closing Date (other than
Substituted Investment Properties) shall not exceed twenty percent (20%) of the
Aggregate Capped Value on the Closing Date.
          (iii) On or before the date that is two (2) Business Days prior to the
date of the proposed release, the Borrower shall have submitted to the
Administrative Agent and the Lenders a certificate executed by a Responsible
Officer of the Borrower certifying to the Administrative Agent and the Lenders
(x) that immediately after giving effect to such release, no Default has
occurred and is continuing and (y) a calculation showing compliance with
Section 2.18(d)(ii), if applicable.
          (iv) On or before the date that is two (2) Business Days prior to the
date of the proposed release, the Borrower shall have submitted to the
Administrative Agent and the Lenders an Availability Certificate (together with
the items set forth in clauses (i) through (vi) of Section 6.02(f)) giving pro
forma effect to the proposed release of such Investment Property from the
Borrowing Pool. If, after giving effect to the proposed release of such
Investment Property from the Borrowing Pool, the Total Revolving Credit
Outstandings would exceed the least of (x) the Borrowing Base Amount at such
time, (y) the Mortgageability Amount at such time and (z) the Aggregate
Commitments at such time, the Borrower shall, simultaneously with or prior to
the consummation of such release, prepay Revolving Credit Loans, Swing Line
Loans and L/C Borrowings and/or Cash Collateralize the L/C Obligations (other
than the L/C Borrowings) in an aggregate amount equal to such excess in the
manner specified in Section 2.05(b)(ii).



-67-



--------------------------------------------------------------------------------



 



          (e) Substitution of Investment Property Included in the Borrowing
Pool. The Borrower may substitute an Investment Property included in the
Borrowing Pool (such Investment Property being referred to herein as a
“Substituted Investment Property”) with another Eligible Investment Property
(such Investment Property being referred to herein as a “Replacement Investment
Property”) upon the completion of the following conditions precedent to the
satisfaction of the Administrative Agent:
          (i) The Borrower shall have delivered to the Administrative Agent and
the Lenders on or prior to the date that is five (5) Business Days prior to the
date on which such substitution is to be effected, a written notice of its
desire to substitute such Substituted Investment Property with such Replacement
Investment Property, together with the items required in clauses (x), (y) and
(z) of the definition of Borrowing Pool Inclusion Request with respect to such
Replacement Investment Property.
          (ii) Such Replacement Property shall satisfy all of the Borrowing Pool
Eligibility Criteria (other than clause (i) thereof).
          (iii) On or before the date that is two (2) Business Days prior to the
date of the proposed substitution, the Borrower shall have submitted to the
Administrative Agent and the Lenders a certificate executed by a Responsible
Officer of the Borrower certifying to the Administrative Agent and the Lenders
that immediately after giving effect to such substitution, no Default has
occurred and is continuing.
          (iv) On or before the date that is two (2) Business Days prior to the
date of the proposed substitution, the Borrower shall have submitted to the
Administrative Agent and the Lenders an Availability Certificate (together with
the items set forth in clauses (i) through (vi) of Section 6.02(f)) giving pro
forma effect to the proposed substitution. After giving effect to the proposed
substitution, the Total Borrowing Outstandings shall not exceed the least of
(x) the Borrowing Base Amount at such time, (y) the Mortgageability Amount at
such time and (z) the Aggregate Commitments at such time.
          (f) Defeasance Properties.
          (i) On the Closing Date, the Borrower shall deposit $71,116,425.63
(the “Defeasance Escrow Deposit”) with the Defeasance Escrow Agent, which
deposit shall be held by the Defeasance Escrow Agent in accordance with the
terms and conditions of the Defeasance Escrow Agreements. The Borrower hereby
grants to the Administrative Agent, for the benefit of the Secured Parties, a
first priority security interest in all of its right, title and interest in and
to the Defeasance Escrow Deposit and the Defeasance Escrow Agreements.
          (ii) If, within three (3) Business Days following the Closing Date,
(x) all Indebtedness that is secured by a Lien on any Defeasance Property has
not been

-68-



--------------------------------------------------------------------------------



 



defeased in full (solely with proceeds of the Defeasance Escrow Deposit released
to or on behalf of the Borrower by the Defeasance Escrow Agent, or any
securities or other property purchased therefrom) and (y) all Liens securing
such Indebtedness have not been terminated and released, in each case pursuant
to documentation reasonably satisfactory to the Administrative Agent, then such
Defeasance Property shall automatically be removed from the Borrowing Pool
(without any further action on the part of the Administrative Agent or any other
Person). If, after giving effect to any such removal of a Defeasance Property
from the Borrowing Pool, the Total Revolving Credit Outstandings exceed the
least of (i) Borrowing Base Amount at such time, (ii) the Mortgageability Amount
at such time and (iii) the Aggregate Commitments at such time, the Borrower
shall immediately prepay Revolving Credit Loans, Swing Line Loans and L/C
Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess, less any amount in
respect of the Defeasance Escrow Deposit received by the Administrative Agent
from the Defeasance Escrow Agent in accordance with the terms of the Defeasance
Escrow Agreements that has not previously been applied by the Administrative
Agent to repay Obligations. Any such prepayment shall be applied in the manner
specified in Section 2.05(b)(ii).
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01. Taxes.
          (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. Any and all payments by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document shall be made free and
clear of and without reduction or withholding for any Indemnified Taxes or Other
Taxes unless required by applicable Laws. If applicable Laws require the
applicable withholding agent to withhold or deduct any Indemnified Taxes
(including Other Taxes) from any payment, then (A) the applicable withholding
agent shall withhold or make such deductions, (B) the applicable withholding
agent shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with applicable Laws, and (C) the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or all required deductions (including deductions
applicable to additional sums payable under this Section) have been made, the
Administrative Agent, each affected Lender or the L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
          (b) Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the relevant Loan Party shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Laws.
          (c) Tax Indemnifications. (i) Without limiting the provisions of
subsection (a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10

-69-



--------------------------------------------------------------------------------



 



days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent or such Lender, as the case may be, and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
          (ii) To the extent required by any applicable Law, the Administrative
Agent may deduct or withhold from any payment to any Lender an amount equivalent
to any applicable withholding tax. Without limiting the provisions of subsection
(a) or (b) above, if any Governmental Authority asserts a claim that the
Borrower or the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
the Borrower or the Administrative Agent of a change in circumstances that
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason), then each Lender shall, and does hereby, indemnify and
hold harmless the Borrower and the Administrative Agent, and shall make payment
in respect thereof within 10 days after demand therefor, fully for all amounts
paid, directly or indirectly, by the Administrative Agent as Taxes or otherwise,
and any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for the
Borrower or the Administrative Agent), whether or not such Tax was correctly or
legally asserted. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this clause (ii). The agreements in this clause (ii) shall survive
the resignation and/or replacement of the Administrative Agent, any assignment
of rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.
          (d) Evidence of Payments. As soon as practicable, after any payment of
Indemnified Taxes or Other Taxes paid by a Loan Party to a Governmental
Authority as provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

-70-



--------------------------------------------------------------------------------



 



          (e) Status of Lenders. Each Lender shall, at such times as are
reasonably requested by the Borrower or the Administrative Agent, provide the
Borrower and the Administrative Agent with any documentation prescribed by Law,
or reasonably requested by the Borrower or the Administrative Agent, certifying
as to any entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate,
deliver promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent of its inability to do so. Unless the applicable
withholding agent has received forms or other documents satisfactory to it
indicating that payments under any Loan Document to or for a Lender are not
subject to withholding tax or are subject to such Tax at a rate reduced by an
applicable tax treaty, the Borrower, the Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory rate.
     Without limiting the generality of the foregoing:
          (i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.
          (ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by Law or upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:
          (I) two properly completed and duly signed original copies of Internal
Revenue Service Form W-8BEN (or any successor forms) claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party,
          (II) two properly completed and duly signed original copies of
Internal Revenue Service Form W-8ECI (or any successor forms),
          (III) in the case of a Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit K (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent

-71-



--------------------------------------------------------------------------------



 



shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and that no payments in connection with the
Loan Documents are effectively connected with such Lender’s conduct of a U.S.
trade or business and (y) two properly completed and duly signed original copies
of Internal Revenue Service Form W-8BEN (or any successor forms),
          (IV) to the extent a Lender is not the beneficial owner (for example,
where such Lender is a partnership, or is a Lender that has granted a
participation), Internal Revenue Service Form W-8IMY (or any successor forms) of
such Lender, accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance
Certificate, Form W-9, Form W-8IMY (or other successor forms) or any other
required information from each beneficial owner, as applicable (provided that if
such Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate shall be provided by such Lender on behalf of
such beneficial owner(s)), or
          (V) any other form prescribed by applicable requirements of U.S.
federal income tax Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of Law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made.
     Each Lender shall, from time to time after the initial delivery by such
Lender of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered expired, obsolete or inaccurate, promptly (1) deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify Administrative Agent and
the Borrower of its inability to deliver any such forms, certificates or other
evidence.
     Notwithstanding any other provision of this clause (e), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver.
          (f) Treatment of Certain Refunds. Unless required by applicable Law,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender, as the case may be. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this

-72-



--------------------------------------------------------------------------------



 



Section, it shall pay to such Loan Party an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Loan Party under this Section with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by the Administrative Agent or such Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund net of any Taxes payable by
the Administrative Agent or Lender), provided that the applicable Loan Party,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to such Loan Party (plus any penalties (other than those stated
to be imposed as a result of the gross negligence or willful misconduct of the
Administrative Agent or such Lender), interest or other charges imposed by the
relevant Governmental Authority to Administrative Agent or such Lender in the
event the Administrative Agent or such Lender is required to repay such refund
to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Borrower or any other Person or to file for or otherwise pursue on behalf of
any Loan Party any refund of any Indemnified Taxes or Other Taxes.
          (g) Payments made by Administrative Agent. For the avoidance of doubt,
any payments made by the Administrative Agent to any Lender shall be treated as
payments made by the applicable Loan Party.
          (h) Lender treated as Partnership. If any Lender is treated as
partnership for purposes of an applicable Indemnified Tax or Other Tax, any
withholding made by such Lender shall be treated as if such withholding had been
made by the Borrower or the Administrative Agent.
          (i) L/C Issuer and Swing Line Lenders. For purposes of this
Section 3.01, the term “Lender” shall include the L/C Issuer and the Swing Line
Lender.
     3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to

-73-



--------------------------------------------------------------------------------



 



the Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
     3.03. Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
     3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
          (a) Increased Costs Generally. If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer; or
          (ii) impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

-74-



--------------------------------------------------------------------------------



 



and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or, in the case of clause (ii) above, any
Loan), or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender or the L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Borrower will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.
          (b) Capital Requirements. If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
          (c) Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
          (d) Delay in Requests. Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

-75-



--------------------------------------------------------------------------------



 



          (e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.
     3.05. Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
          (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
          (b) any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert into any
Loan other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
          (c) any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender as specified in this Section and delivered to the
Borrower shall be conclusive absent manifest error.
     3.06. Mitigation Obligations; Replacement of Lenders.

-76-



--------------------------------------------------------------------------------



 



     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.
     3.07. Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01. Conditions of Effectiveness. The effectiveness of this Agreement and
the obligation of the L/C Issuer and each Lender to make the initial Credit
Extensions hereunder are subject to satisfaction of the following conditions
precedent:
          (a) The Administrative Agent’s receipt of the following, each of which
shall be originals, or e-mail (in a .pdf format) or telecopies (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer or a duly authorized officer of the signing Loan Party, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:
          (i) executed counterparts of this Agreement and the Guaranty
Agreement, sufficient in number for distribution to the Administrative Agent,
each Lender and the Borrower;
          (ii) a Note duly executed by the Borrower in favor of each Lender
requesting a Note;

-77-



--------------------------------------------------------------------------------



 



          (iii) the Pledge Agreement, duly executed by each Loan Party that is a
party thereto, together with:
          (A) certificates or instruments representing the Certificated
Securities (as defined in the Pledge Agreement) accompanied by all endorsements
and/or powers required by the Pledge Agreement,
          (B) evidence that all proper financing statements have been or
contemporaneously therewith will be duly filed under the Uniform Commercial Code
of all jurisdictions that the Administrative Agent reasonably may deem necessary
or desirable in order to perfect the Liens created under the Pledge Agreement,
covering the Collateral described in the Pledge Agreement,
          (C) completed requests for information listing all effective financing
statements filed in the jurisdictions referred to in clause (B) above that name
any Loan Party as debtor, together with copies of such other financing
statements, and
          (D) evidence that all other actions, recordings and filings that the
Administrative Agent reasonably may deem necessary or desirable in order to
perfect the Liens created under the Pledge Agreement have been taken (including
receipt of duly executed payoff letters and UCC-3 terminations, if any);
          (iv) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
          (v) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
          (vi) favorable opinions of Clifford Chance US LLP and Reed Smith LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to such matters concerning the Loan Parties and the Loan Documents as
the Administrative Agent may reasonably request;
          (vii) [Intentionally Omitted];
          (viii) [Intentionally Omitted];

-78-



--------------------------------------------------------------------------------



 



          (ix) a certificate of a Responsible Officer of the REIT either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
          (x) a certificate signed by a Responsible Officer of the REIT
(A) certifying that (1) the conditions specified in this Section 4.01 have been
satisfied (other than those conditions contingent upon the satisfaction of the
Administrative Agent and/or the Lenders with respect to certain items received
by them under this Section 4.01) and (2) no action, suit, investigation or
proceeding is pending or, to the knowledge of any Loan Party, threatened in any
court or before any arbitrator or Governmental Authority that could reasonably
be expected to be adversely determined and, if adversely determined, could
reasonably be expected to have a Material Adverse Effect and (B) attaching
copies of the operating agreements, partnership agreements or other applicable
organizational documents of each Person whose Equity Interests are included in
the Collateral, which organizational documents shall be in form and substance
reasonably satisfactory to the Administrative Agent;
          (xi) an Availability Certificate duly certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower,
together with the items set forth in clauses (i) through (vi) of
Section 6.02(f);
          (xii) a Solvency Certificate from the REIT certifying that each Loan
Party is Solvent after giving effect to the Merger and the Credit Extensions to
occur on the Closing Date;
          (xiii) evidence that all insurance required to be maintained pursuant
to the Loan Documents has been obtained and is in effect (and the amount, types
and terms and conditions of all such insurance shall be satisfactory to the
Administrative Agent), together with the certificates of insurance and
endorsements, naming the Administrative Agent, on behalf of the Secured Parties,
as an additional insured under each policy of liability insurance maintained
with respect to all of the Initial Eligible Investment Properties;
          (xiv) the financial statements referenced in Sections 5.05(a), (b) and
(d);
          (xv) a certified copy of the Acquisition Documents, duly executed by
the parties thereto, together with all agreements, instruments and other
documents delivered in connection therewith as the Administrative Agent shall
reasonably request;
          (xvi) the Defeasance Escrow Agreements, duly executed by each of the
parties thereto;

-79-



--------------------------------------------------------------------------------



 



          (xvii) certified copy of a certificate of merger or other confirmation
reasonably satisfactory to the Lenders of the consummation of the Merger from
the Secretary of State of the State of Maryland;
          (xviii) evidence satisfactory to the Administrative Agent and the
Lenders that the initial Credit Extensions hereunder in connection with the
Merger and the application of the proceeds thereof do not violate any of the
regulations of the FRB (including, without limitation, Regulation U of the FRB);
and
          (xix) such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
any Lender reasonably may require.
          (b) (i) All fees required to be paid to the Administrative Agent and
the Arrangers on or before the Closing Date shall have been paid and (ii) all
fees required to be paid to the Lenders on or before the Closing Date shall have
been paid.
          (c) [intentionally omitted]
          (d) There shall not have occurred since December 31, 2010 any event or
condition that has had or could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect.
          (e) Unless waived by the Administrative Agent, the Borrower shall have
paid all reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least one Business Day prior to
the Closing Date, plus such reasonable additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
          (f) The Merger Agreement shall be in full force and effect.
          (g) The Merger shall have been consummated strictly in accordance with
the terms of the Merger Agreement, without any material waiver or amendment not
consented to by the Lenders of any term, provision or condition set forth
therein, and in compliance with all applicable requirements of Law.
          (h) The Administrative Agent shall have received true and complete
copies of the Merger Agreement and each agreement, certificate, instrument,
letter or other document related thereto (including in each case each exhibit,
schedule, annex or attachment thereto) (the “Acquisition Documents”), and all
representations and warranties of the REIT, the Borrower, W.P. Carey & Co. LLC
and CPA®:14 set forth in the Merger Agreement shall have been true and correct
in all material respects (or, to the extent any such representation and warranty
is by its terms qualified as to materiality, “Material Adverse Effect” or
similar language, in all respects) as of the time such representations and
warranties were made, and

-80-



--------------------------------------------------------------------------------



 



all such representations and warranties shall be true and correct in all
material respects (or, to the extent any such representation and warranty is by
its terms qualified as to materiality, “Material Adverse Effect” or similar
language, in all respects) as of the Closing Date as if such representations and
warranties were made on and as of such date, unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects (or, to the extent any such
representation and warranty is by its terms qualified as to materiality,
“Material Adverse Effect” or similar language, in all respects) as of such
earlier date.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.
     4.02. Conditions to All Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Revolving Credit Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
          (a) The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of the proposed Credit Extension, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, (ii) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification and (iii) for purposes of this Section 4.02, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01;
          (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof;
          (c) The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof;
          (d) No Material Adverse Effect shall have occurred; and
          (e) After giving effect to the proposed Credit Extension, the Total
Revolving Credit Outstandings shall not exceed the least of (i) the Borrowing
Base Amount at

-81-



--------------------------------------------------------------------------------



 



such time, (ii) the Mortgageability Amount at such time and (iii) the Aggregate
Commitments at such time.
     Each Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Revolving Credit Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a),
(b), (d) and (e) have been satisfied on and as of the date of the applicable
Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     The Borrower and each Parent Guarantor each represents and warrants to the
Administrative Agent and the Lenders that:
     5.01. Existence, Qualification and Power. Each Loan Party, and each of its
Subsidiaries, (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization except, solely in the case of a Subsidiary of the
REIT that is not a Loan Party, to the extent that the failure of such Subsidiary
to be duly organized or formed and in good standing could not reasonably be
expected to have a Material Adverse Effect, (b) has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents and
Acquisition Documents to which it is a party, grant the Liens granted by such
Loan Party pursuant to the Collateral Documents and consummate the Merger and
the transactions contemplated by the Loan Documents, and (c) is duly qualified
and is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
     5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of, and the consummation by each Loan Party of
the transactions contemplated by, each Loan Document and Acquisition Document to
which such Person is a party, and the granting by each Loan Party of the Liens
granted by it pursuant to the Collateral Documents, have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.
     5.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution,

-82-



--------------------------------------------------------------------------------



 



delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document or Acquisition Document, or for the
consummation of the Merger or the transactions contemplated by the Loan
Documents, (b) the grant by any Loan Party of the Liens granted by it pursuant
to the Collateral Documents, (c) the perfection or maintenance of the Liens
created under the Collateral Documents (including the first priority nature
thereof) or (d) the exercise by the Administrative Agent or any Lender of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents. All applicable waiting periods in
connection with the Merger have expired without any action having been taken by
any Governmental Authority restraining, preventing or imposing materially
adverse conditions upon the Merger or the rights of the Loan Parties or their
Subsidiaries freely to transfer or otherwise dispose of, or to create any Lien
on, any properties now owned or hereafter acquired by any of them. The Merger
has been consummated in accordance with the Merger Agreement and applicable Law.
     5.04. Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of each Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.
     5.05. Financial Statements; No Material Adverse Effect.
          (a) The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present the financial
condition of the Consolidated Group and of CPA®:14 and its Consolidated
Subsidiaries as of the date thereof and their results of operations, cash flows
and changes in shareholders’ equity for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.
          (b) The unaudited consolidated balance sheets of the Consolidated
Group and of CPA®:14 and its Consolidated Subsidiaries, each dated September 30,
2010, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein and (ii)
fairly present the financial condition of the Consolidated Group and of CPA®:14
and its Consolidated Subsidiaries as of the date thereof and their results of
operations, cash flows and changes in shareholders’ equity for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.
          (c) Since December 31, 2010, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

-83-



--------------------------------------------------------------------------------



 



          (d) The consolidated pro forma balance sheet of the Consolidated Group
as at September 30, 2010, and the related consolidated pro forma statements of
income and cash flows of the Consolidated Group for the nine months then ended,
certified by the chief financial officer or treasurer of the REIT, copies of
which have been furnished to each Lender, fairly present the consolidated pro
forma financial condition of the Consolidated Group as at such date and the
consolidated pro forma results of operations of the Consolidated Group for the
period ended on such date, in each case giving effect to the Merger, all in
accordance with GAAP.
     5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of either of the Parent Guarantors or the
Borrower after due and diligent investigation, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the REIT or any of its Subsidiaries or against any of their properties
or revenues that (a) purport to affect or pertain to this Agreement, any other
Loan Document, the Merger Agreement, the Merger or any of the transactions
contemplated hereby or thereby, or (b) either individually or in the aggregate,
if determined adversely, could reasonably be expected to have a Material Adverse
Effect.
     5.07. No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
     5.08. Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of each Loan Party and its Subsidiaries is subject
to no Liens, other than Liens permitted by Section 7.01.
     5.09. Environmental Compliance.
          (a) The Loan Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law in connection with the initial acquisition of an
Investment Property and any subsequent refinancing of an Investment Property,
and as a result thereof the Parent Guarantors and the Borrower have reasonably
concluded that such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
          (b) To the knowledge of the Borrower and the Parent Guarantors,
(i) none of the properties currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries is listed or formally proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; (ii) there are no and never have been any
underground or above-ground storage tanks or any surface

-84-



--------------------------------------------------------------------------------



 



impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed of on any property currently
owned or operated by any Loan Party or any of its Subsidiaries; (iii) there is
no asbestos or asbestos-containing material on, at or in any property currently
owned or operated by any Loan Party or any of its Subsidiaries; and
(iv) Hazardous Materials have not been Released on, at, under or from any
property currently owned or operated by any Loan Party or any of its
Subsidiaries in violation of applicable Environmental Law, in each case with
respect to items (i), (ii), (iii) or (iv) in a manner, form or amount which
could reasonably be expected to result in a Material Adverse Effect.
          (c) To the knowledge of the Borrower and the Parent Guarantors,
neither any Loan Party nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened Release of Hazardous Materials at, on, under, or
from any site, location or operation, either voluntarily or pursuant to the
order of any Governmental Authority or the requirements of any Environmental
Law, except such investigations or actions which could not reasonably be
expected to result in a Material Adverse Effect.
          (d) To the knowledge of the Borrower and the Parent Guarantors, the
Loan Parties and their respective Subsidiaries: (i) are, and within the period
of all applicable statutes of limitation have been, in compliance in all
material respects with all applicable Environmental Laws; (ii) hold or have
required in the respective leases of an Investment Property the applicable
tenant to hold all Environmental Permits required for any of such tenant’s
current operations or for any Investment Property that is included in the
Borrowing Pool; (iii) are, and within the period of all applicable statutes of
limitation have been, in compliance with all of their Environmental Permits; and
(iv) to the extent within the control of the Loan Parties and their respective
Subsidiaries, each of their tenants’ Environmental Permits will be timely
renewed and complied with, any additional Environmental Permits that may be
required of any of them will be timely obtained and complied with, without
material expense to any Loan Party or Subsidiary thereof, and compliance with
any Environmental Law that is applicable to any of them will be timely attained
and maintained, without material expense to any Loan Party or Subsidiary
thereof.
     5.10. Insurance. The properties of each Loan Party and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the REIT, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Party or the applicable
Subsidiary operates.
     5.11. Taxes. Each Loan Party, and each of its Subsidiaries, has timely
filed all federal, state and other material tax returns and reports required to
be filed, and has timely paid all federal, state and other material Taxes
(whether or not shown on a tax return), including in its capacity as a
withholding agent, levied or imposed upon it or its properties, income or assets
otherwise due and payable, except those Taxes which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves

-85-



--------------------------------------------------------------------------------



 



have been provided in accordance with GAAP. There is no proposed tax assessment
against any Loan Party or any Subsidiary thereof that, if made, could reasonably
be expected to have a Material Adverse Effect. Neither any Loan Party nor any
Subsidiary thereof is party to any tax sharing agreement. Except as could not be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect, neither any Loan Party nor any of its Subsidiaries has ever
“participated” in a “listed transaction” within the meaning of Treasury
Regulation Section 1.6011-4.
     5.12. ERISA Compliance.
          (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws. Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service. To the best knowledge of the Parent
Guarantors and the Borrower, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.
          (b) There are no pending or, to the best knowledge of the Parent
Guarantors and the Borrower, threatened claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
          (c) Except as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (i) no ERISA Event has
occurred, and neither the REIT nor any ERISA Affiliate is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan or Multiemployer Plan; (ii)
as of the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither the REIT nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such Plan to drop below 60% as of the most recent
valuation date; (iii) neither the REIT nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (iv) neither the REIT
nor any ERISA Affiliate has engaged in a transaction that is subject to
Section 4069 or Section 4212(c) of ERISA; and (v) no Pension Plan has been
terminated by the plan administrator thereof or by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

-86-



--------------------------------------------------------------------------------



 



          (d) Neither the REIT nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan or Multiemployer Plan other than those listed
on Schedule 5.12(d) hereto.
     5.13. Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date,
no Loan Party has any Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except (i) in the case of Equity Interests of the
Borrower or a Guarantor, those permitted under Section 7.01(a), (b) or (i) and
(ii) in the case of Equity Interests of any Subsidiary of the REIT other than
the Borrower or a Guarantor, those permitted under Section 7.01. No Loan Party
has any equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13. All of the outstanding
Equity Interests in each Loan Party have been validly issued, are fully paid and
non-assessable. Set forth on Part (c) of Schedule 5.13 is a complete and
accurate list of all Loan Parties, showing as of the Closing Date (as to each
Loan Party) the jurisdiction of its incorporation or organization, the address
of its chief executive office and principal place of business, the type of
organization it is and its U.S. taxpayer identification number or, in the case
of any non-U.S. Loan Party that does not have a U.S. taxpayer identification
number, its unique identification number issued to it by the jurisdiction of its
incorporation or organization. The copy of the charter of each Loan Party and
each amendment thereto provided pursuant to Section 4.01(a)(v) is a true and
correct copy of each such document, each of which is valid and in full force and
effect.
     5.14. Margin Regulations; Investment Company Act.
          (a) The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
          (b) None of the REIT, any Person Controlling the REIT, or any
Subsidiary of the REIT is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
     5.15. Disclosure. The Parent Guarantors and the Borrower have disclosed to
the Administrative Agent and the Lenders all corporate or other restrictions to
which they or any of their respective Subsidiaries is subject, and all other
matters known to any of them, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document contained any material misstatement of fact or omitted to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Parent Guarantors and the

-87-



--------------------------------------------------------------------------------



 



Borrower represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
     5.16. Compliance with Laws. Each Loan Party, and each Subsidiary thereof,
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
     5.17. Taxpayer Identification Number. Each Loan Party’s true and correct
U.S. taxpayer identification number (or the equivalent thereof, in the case of a
Loan Party that is not organized under the laws of the United States, any State
thereof or the District of Columbia) is set forth on Schedule 10.02.
     5.18. Intellectual Investment Property; Licenses, Etc. Each Loan Party, and
each of its Subsidiaries, owns, or possesses the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are necessary for the operation of its businesses, without
conflict with the rights of any other Person, in each case except as could not
reasonably be expected to have a Material Adverse Effect. No slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party or any of
its Subsidiaries infringes upon any rights held by any other Person, except as
could not reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Parent Guarantors and the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     5.19. Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
     5.20. Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), condemnation or eminent domain proceeding that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     5.21. Labor Matters. There are no collective bargaining agreements covering
the employees of any Loan Party or any of its Subsidiaries or any ERISA
Affiliates as of the Closing Date.
     5.22. Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien on all right,
title and interest of the respective

-88-



--------------------------------------------------------------------------------



 



Loan Parties in the Collateral described therein. Except for filings completed
prior to the Closing Date and as contemplated hereby and by the Collateral
Documents, no filing or other action will be necessary to perfect or protect
such Liens.
     5.23. Anti-Money Laundering and Economic Sanctions Laws.
          (a) No Loan Party, none of its Subsidiaries and, to the knowledge of
each Loan Party, none of its Affiliates and none of the respective officers,
directors, brokers or agents of such Loan Party, such Subsidiary or Affiliate
(i) has violated or is in violation of any applicable Anti-Money Laundering Law
or (ii) has engaged or engages in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds from
any category of offenses designated in any applicable law, regulation or other
binding measure implementing the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Cooperation and
Development’s Financial Action Task Force on Money Laundering.
          (b) No Loan Party, none of its Subsidiaries and, to the knowledge of
each Loan Party, none of its Affiliates and none of the respective officers,
directors, brokers or agents of such Loan Party, such Subsidiary or such
Affiliate that is acting or benefiting in any capacity in connection with the
Loans is an Embargoed Person.
          (c) Except as otherwise authorized by OFAC, no Loan Party, none of its
Subsidiaries and, to the knowledge of each Loan Party, none of its Affiliates
and none of the respective officers, directors, brokers or agents of such Loan
Party, such Subsidiary or such Affiliate acting or benefiting in any capacity in
connection with the Loans (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Embargoed Person, (ii) deals in, or otherwise engages in any transaction
related to, any property or interests in property blocked pursuant to any
applicable Economic Sanctions Laws or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the applicable prohibitions set forth
in any Economic Sanctions Laws.
     5.24. REIT Status. Each of the REIT and the Borrower is qualified as a Real
Estate Investment Trust.
ARTICLE VI
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the REIT shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of its
Subsidiaries to:

-89-



--------------------------------------------------------------------------------



 



     6.01. Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
          (a) as soon as available, but in any event within 90 days after the
end of each fiscal year of the REIT (or, if earlier, 15 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)) (commencing with the fiscal year ending December 31,
2011, a consolidated balance sheet of the Consolidated Group as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures as of the end
of and for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and
          (b) as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the REIT
(or, if earlier, 5 days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC)) (commencing with
the fiscal quarter ending June 30, 2011), a consolidated balance sheet of the
Consolidated Group as at the end of such fiscal quarter, and the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of the REIT’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity and cash flows for the portion of
the REIT’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures as of the end of and for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the REIT as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Consolidated Group in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to
Section 6.02(c), the REIT shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the REIT to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
     6.02. Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:
          (a) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of the REIT (which delivery may, unless the Administrative Agent, or
a Lender requests executed originals, be by

-90-



--------------------------------------------------------------------------------



 



electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);
          (b) promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders or other equityholders of the REIT, the Operating Partnership
or the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which any Loan Party may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered pursuant hereto;
          (c) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of Recourse Indebtedness of any Loan Party
pursuant to the terms of any indenture, loan or credit or similar agreement and
not otherwise required to be furnished pursuant to Section 6.01 or any other
clause of this Section 6.02;
          (d) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Loan Party;
          (e) promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect;
          (f) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), or more frequently if requested by the
Administrative Agent upon the occurrence and during the continuance of a
Default, an Availability Certificate, together with a calculation (certified by
a Responsible Officer of the Borrower) of (i) the aggregate Investment Property
Net Operating Income from Eligible Investment Properties that are lodging,
cinema, self-storage or other properties that are not office, retail or
industrial properties as a percentage of the aggregate Investment Property Net
Operating Income of all Eligible Investment Properties, (ii) the Investment
Property Net Operating Income of each Eligible Investment Property as a
percentage of the aggregate Investment Property Net Operating Income of all
Eligible Investment Properties, (iii) the Investment Property Net Operating
Income from Eligible Investment Properties subject to Eligible Ground Leases as
a percentage of the aggregate Investment Property Net Operating Income of all
Eligible Investment Properties, (iv) the Investment Property Net Operating
Income from Eligible Investment Properties located outside of the United States
or Canada as a percentage of the aggregate Investment Property Net Operating
Income of all Eligible Investment Properties, (v) Aggregate Capped Value and
(vi) the percentage of the aggregate occupancy for all Investment Properties
included in the Borrowing Pool (determined on a percentage square feet occupied
basis); and

-91-



--------------------------------------------------------------------------------



 



          (g) promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the REIT posts such documents, or
provides a link thereto on the REIT’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the REIT’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the REIT shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the REIT to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the REIT shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the REIT with any such request
by a Lender for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
     The Borrower and each Parent Guarantor hereby acknowledge that (a) the
Administrative Agent and/or the Arrangers will make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of any Loan
Party hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the REIT
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. Each of the Borrower and each Parent Guarantor hereby
agrees that it will identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to
have authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to any Loan Party or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any

-92-



--------------------------------------------------------------------------------



 



Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
     6.03. Notices. Promptly notify the Administrative Agent and each Lender:
          (a) of the occurrence of any Default;
          (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including any of the following that could
reasonably be expected to result in a Material Adverse Effect: (i) breach or
non-performance of, or any default under, a Contractual Obligation of any Loan
Party or any Subsidiary thereof; (ii) any dispute, litigation, investigation,
proceeding or suspension between any Loan Party or any Subsidiary thereof and
any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary thereof, including pursuant to any applicable Environmental Laws;
          (c) of the occurrence of any ERISA Event; or
          (d) of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof.
     Each notice pursuant to this Section 6.03 shall be accompanied by a
statement of a Responsible Officer of the REIT setting forth details of the
occurrence referred to therein and stating what action the REIT and the other
Loan Parties have taken and/or propose to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
     6.04. Payment of Obligations. (a) Pay and discharge as the same shall
become due and payable (i) all federal, state and other material Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted (which proceedings have the effect
of preventing the forfeiture or sale of the property or assets subject to any
such Lien) and adequate reserves in accordance with GAAP are being maintained by
the REIT or such Subsidiary; (ii) all lawful material claims which, if unpaid,
would by law become a Lien (other than a Lien permitted under Section 7.01) upon
its property; and (iii) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, except to the extent that the failure to pay such
Indebtedness would not constitute an Event of Default under Section 8.01(e); and
(b) timely file all material tax returns required to be filed.

-93-



--------------------------------------------------------------------------------



 



     6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except (i) in a transaction permitted by
Section 7.04 or 7.05 or (ii) solely in the case of a Subsidiary of the Borrower
that is not a Loan Party, the failure to do so could not reasonably be expected
to have a Material Adverse Effect; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.
     6.06. Maintenance of Properties. (a) Maintain, preserve and protect all of
its properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof; and (c) use the
standard of care typical in the industry for similar facilities in similar
locations in the operation and maintenance of its facilities, except in the case
of clauses (a), (b) and (c) where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
     6.07. Maintenance of Insurance. Maintain or cause to be maintained with
financially sound and reputable insurance companies not Affiliates of the REIT,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons and all such insurance that is
maintained by the REIT and its Subsidiaries shall to the extent relating to
Eligible Investment Properties included in the Borrowing Pool, name the
Administrative Agent as additional insured on behalf of the Secured Parties (in
the case of liability insurance). The Borrower shall provide the Administrative
Agent prompt (or prior, to the extent practicable) written notice of the
termination, lapse or cancellation of any insurance in which the Administrative
Agent is required to be named as an additional insured pursuant to this
Section 6.07.
     6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
     6.09. Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the REIT or such Subsidiary, as the case may be; and (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the REIT or such Subsidiary, as the case may be.

-94-



--------------------------------------------------------------------------------



 



     6.10. Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower, provided that except as provided in the
following proviso the Borrower shall not be obligated to reimburse the
Administrative Agent or any Lender (or any representative thereof) for more than
one visit, inspection or examination conducted during any fiscal year of the
Borrower; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
     6.11. Use of Proceeds. Use the proceeds of the Credit Extensions solely to
finance in part the acquisition of CPA®:14 by the REIT by funding the cash
elections made by CPA®:14 shareholders pursuant to the Merger, to repay certain
property level indebtedness and for general corporate purposes, in each case not
in contravention of any Law or of any Loan Document.
     6.12. Additional Collateral; Additional Loan Parties.
          (a) Additional Collateral. With respect to (i) any property acquired
after the Closing Date that is intended to be subject to the Lien created by any
of the Collateral Documents but is not so subject and (ii) any Affiliated
Investor who owns an Investment Property that is included in the Borrowing Pool
after the Closing Date, promptly (and in any event within 20 days after such
acquisition or the inclusion of such Investment Property in the Borrowing Pool,
as applicable) (i) cause the owner of such property (or, in the case of a
Subsidiary of the Borrower that, directly or indirectly, owns any Equity
Interests of an Affiliated Investor whose Investment Property is included in the
Borrowing Pool, such Subsidiary) to execute a joinder to the Pledge Agreement,
in form and substance reasonably satisfactory to the Administrative Agent), (ii)
execute and deliver to the Administrative Agent such amendments or supplements
to the relevant Collateral Documents or such other documents as the
Administrative Agent shall reasonably deem necessary or advisable to grant to
the Administrative Agent, for its benefit and for the benefit of the other
Secured Parties, a Lien on such property (or, in the case of an Affiliated
Investor whose Investment Property is included in the Borrowing Pool after the
Closing Date, all of the Equity Interests held by the Borrower or any of its
Subsidiaries, directly or indirectly, in such Affiliated Investor) subject to no
Liens other than Liens permitted under clauses (a) and (b) of Section 7.01,
(iii) deliver to the Administrative Agent (x) the items referenced in
Sections 4.01(a)(iii), (iv) and (v), with respect to the owner of such property
or the direct and indirect owners of Equity Interests of such Affiliated
Investor, as applicable, and (y) a favorable opinion of counsel (which counsel
shall be reasonably acceptable to the Administrative Agent), addressed to the
Administrative Agent and each Lender, as to such matters concerning the owner of
such property or the direct and indirect owners of Equity Interests of such
Affiliated Investor, as applicable, and the Loan Documents as the Administrative
Agent may reasonably request and (iv) take all actions

-95-



--------------------------------------------------------------------------------



 



necessary to cause such Lien to be duly perfected in accordance with all
applicable Laws, including, without limitation, the delivery of the certificates
(if any) representing Equity Interests (together with undated stock powers or
other appropriate instruments of transfer executed and delivered in blank by a
duly authorized officer of the holder(s) of such Equity Interests) and the
filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent; provided, that notwithstanding the
foregoing, neither the Borrower nor any Subsidiary thereof shall be required to
pledge (i) more than 66% of the total voting power of all outstanding Voting
Equity Interests of any Subsidiary that is a first-tier controlled foreign
corporation (as defined in Section 957(a) of the Code) to the extent the pledge
of a greater percentage of such Voting Equity Interests would result in adverse
tax consequences to the Borrower and (ii) any of the Voting Equity Interests of
any Second-Tier CFC to the extent that a pledge of such Voting Equity Interests
would result in adverse tax consequences to the Borrower. The Borrower shall
otherwise take such actions and execute and/or deliver to the Administrative
Agent such documents as the Administrative Agent shall reasonably require to
confirm the validity, perfection and priority of the Lien of the Collateral
Documents on such properties.
          (b) Additional Guarantors. With respect to (i) any Person that becomes
a Subsidiary of the REIT after the Closing Date (other than any such Subsidiary
(x) which, when taken together with all other Subsidiaries of the REIT that are
not Guarantors, is an Immaterial Subsidiary, (y) that is an Excluded Subsidiary
or (z) that is a Foreign Subsidiary), (ii) any Subsidiary of the Borrower that
ceases to be an Immaterial Subsidiary or Excluded Subsidiary after the Closing
Date for a period of more than 90 days, (iii) any Subsidiary of the Borrower
that owns any Investment Property that is included in the Borrowing Pool after
the Closing Date and/or (iv) any Subsidiary of the Borrower that owns, directly
or indirectly, any Equity Interests of any Affiliated Investor that owns an
Investment Property that is included in the Borrowing Pool after the Closing
Date, within 20 days after such time that such Person becomes a Subsidiary
(other than an Immaterial Subsidiary or an Excluded Subsidiary) or ceases to be
an Immaterial Subsidiary or Excluded Subsidiary or such Investment Property is
included in the Borrowing Pool, as applicable, (w) cause such Person to execute
a joinder agreement to the Guaranty Agreement in form and substance reasonably
satisfactory to the Administrative Agent, (x) as and to the extent requested by
the Administrative Agent, deliver to the Administrative Agent the items
referenced in Section 4.01(a)(iv) and (v) with respect to such Person, (y) as
and to the extent requested by the Administrative Agent, deliver to the
Administrative Agent a favorable opinion of counsel to such Person (which
counsel shall be reasonably acceptable to the Administrative Agent), addressed
to the Administrative Agent and each Lender, as to such matters concerning such
Person and the Loan Documents as the Administrative Agent may reasonably request
and (z) provide the Administrative Agent with the U.S. taxpayer identification
for such Person (or the equivalent thereof, in the event such Person is not
organized under the laws of the United States, any State thereof or the District
of Columbia).
     6.13. Compliance with Environmental Laws. Comply in all material respects
with all applicable Environmental Laws and Environmental Permits held by it;
obtain and renew, or require the applicable tenant to obtain and renew, all
Environmental Permits necessary for its operations; and conduct any
investigation, study, sampling and testing, and undertake any

-96-



--------------------------------------------------------------------------------



 



cleanup, response or other corrective action required under and in material
compliance with Environmental Law necessary to remediate all Hazardous Materials
at, on, under or emanating from any of the properties owned, leased or operated
by it in accordance with the requirements of all Environmental Laws, except, in
each case, where the failure to do so could not reasonably be expected to result
in a Material Adverse Effect; provided, however, that the Loan Parties and their
Subsidiaries shall not be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.
     6.14. [Intentionally omitted].
     6.15. Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
     6.16. Maintenance of REIT Status. Each of the REIT and the Borrower will at
all times continue to be (i) qualified as a “REIT” as defined in Section 856 of
the Code and (ii) entitled to a dividends paid deduction under Section 857 of
the Code with respect to dividends paid by it with respect to each taxable year
for which it claims a deduction on its Form 1120-REIT filed with the U.S.
Internal Revenue Service for such year.
     6.17. Information Regarding Collateral.
          Not effect any change (i) in any Loan Party’s legal name, (ii) in the
location of any Loan Party’s chief executive office, (iii) in any Loan Party’s
identity or organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number (or equivalent thereof) or organizational identification
number, if any, or (v) in any Loan Party’s jurisdiction of organization (in each
case, including by merging with or into any other entity, reorganizing,
dissolving, liquidating, reorganizing or organizing in any other jurisdiction),
until (A) it shall have given the Administrative Agent not less than ten
Business Days’ prior written notice (in the form of certificate signed by a
Responsible Officer), or such lesser

-97-



--------------------------------------------------------------------------------



 



notice period agreed to by the Administrative Agent, of its intention so to do,
clearly describing such change and providing such other information in
connection therewith as the Administrative Agent may reasonably request and
(B) it shall have taken all action reasonably satisfactory to the Administrative
Agent to maintain the perfection and priority of the security interest of the
Administrative Agent for the benefit of the Secured Parties in the Collateral,
if applicable. Each Loan Party agrees to promptly provide the Administrative
Agent with certified Organization Documents reflecting any of the changes
described in the preceding sentence.
     6.18. Material Contracts. Perform and observe all the terms and provisions
of each Material Contract to be performed or observed by it, maintain each
Material Contract in full force and effect and, enforce each Material Contract
in accordance with its terms, except, in any case, where (x) the Borrower or
such Subsidiary determines in its reasonable business judgment that it will
agree to a workout, deliver a deed-in-lieu or allow such Material Contract to
expire or that it will not enforce such Material Contract, or (y) the failure to
do so, either individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.
     6.19. Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all material leases of real property to
which the Borrower or any of its Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, except, in any case,
where (x) the Borrower or such Subsidiary determines in its reasonable business
judgment that it will allow such lease to lapse or be terminated, or (y) the
failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.
ARTICLE VII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the REIT shall not, nor shall it permit any of
its Subsidiaries to, directly or indirectly:
     7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names any Loan Party or any of its
Subsidiaries as debtor (or authorize the filing of any such financing
statement), or assign any accounts or other right to receive income, other than
the following:
          (a) Liens pursuant to any Loan Document;
          (b) Liens for taxes not yet due or Liens for taxes which are being
contested in good faith and by appropriate proceedings diligently conducted
(which proceedings have

-98-



--------------------------------------------------------------------------------



 



the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien), if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
          (c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted (which proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien), if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
          (d) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
          (e) deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
          (f) easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
          (g) Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);
          (h) Liens securing Indebtedness permitted under Section 7.02(c) or
(d); provided that (i) such Liens do not at any time encumber any Collateral or
any Investment Property included in the Borrowing Pool (or any income
therefrom), (ii) such Liens do not encumber any property other than the property
financed by such Indebtedness and any assets, rights or interests related
thereto and (iii) the Indebtedness secured thereby does not exceed the cost or
fair market value (as determined by the holder of the Indebtedness secured by
such Lien on the date of the incurrence thereof), whichever is lower, of the
property being acquired on the date of acquisition;
          (i) Liens on any Defeasance Property (or on the Equity Interests of
the Affiliated Investor that owns such Defeasance Property, or such Affiliated
Investor’s direct or indirect parent (other than the REIT, the Operating
Partnership or the Borrower) provided that such direct or indirect parent does
not (A) own an Investment Property included in the Borrowing Pool or
(B) directly or indirectly own any Equity Interests of another Affiliated
Investor that owns an Investment Property included in the Borrowing Pool) on the
Closing Date securing Indebtedness permitted under Section 7.02(d); provided
that (i) such Liens do not encumber any property other than such Defeasance
Property and such Equity Interests and any assets, rights or interests related
thereto and (ii) on or prior to the third Business Day

-99-



--------------------------------------------------------------------------------



 



following the Closing Date, either (x) all such Liens on such Defeasance
Property and Equity Interests are terminated and all Indebtedness secured
thereby is defeased in full or (y) such Defeasance Property is removed from the
Borrowing Pool and all payments required to made to the Administrative Agent
under Section 2.18(f) in connection therewith have been made; and
          (j) Liens on any property owned solely by an Excluded Subsidiary;
provided, that such Liens are permitted to exist on such property under the
terms and provisions of the documentation evidencing or governing all
Non-Recourse Indebtedness of such Excluded Subsidiary;
provided, that notwithstanding the foregoing clauses of this Section 7.01, in no
event shall any Liens (other than Liens permitted by clauses (a), (b), (c),
(f) and (i) above) encumber any of the Collateral or any of the Investment
Properties included in the Borrowing Pool (or any income therefrom).
     7.02. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
          (a) the Obligations (other than Obligations arising under Secured
Hedge Agreements);
          (b) obligations (contingent or otherwise) existing or arising under
any Swap Contract, provided that (i) such obligations are (or were) entered into
by such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates or foreign
exchange rates and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments to the
defaulting party on outstanding transactions;
          (c) Recourse Indebtedness of the REIT and its Subsidiaries (other than
Indebtedness under the Loan Documents) owing to Persons that are not members of
the Consolidated Group in an aggregate outstanding principal amount at any time
not to exceed $75,000,000;
          (d) Non-Recourse Indebtedness of the REIT and its Subsidiaries;
provided, that after giving pro forma effect to the incurrence thereof, the Loan
Parties are in compliance with the financial covenants contained in
Section 7.11(a) through (c); and
          (e) intercompany loans and advances to the extent expressly permitted
under Section 7.03(b), (h) or (i); provided that all such intercompany
Indebtedness owed by any Loan Party shall be unsecured and subordinated in right
of payment to the payment in full of the Obligations pursuant to the terms of
any applicable promissory notes or an intercompany subordination agreement, in
each case, in form and substance reasonably satisfactory to Administrative
Agent;
provided, that notwithstanding the foregoing clauses of this Section 7.02, in no
event shall any Affiliated Investor that owns an Investment Property included in
the Borrowing Pool be an

-100-



--------------------------------------------------------------------------------



 



obligor with respect to any Indebtedness (other than (x) Indebtedness permitted
under clause (a) above and (y) in the case of an Affiliated Investor that owns a
Defeasance Property, Indebtedness permitted under clause (c) or (d) above during
the period commencing on the Closing Date and ending on the third Business Day
thereafter).
     7.03. Investments. Make or hold any Investments, except:
          (a) Investments held by the REIT or its Subsidiaries in the form of
cash or Cash Equivalents;
          (b) Investments of any Loan Party or any Subsidiary thereof in any
Loan Party;
          (c) Investments in land holdings so long as, after giving effect to
any such Investment, the aggregate amount of Investments made pursuant to this
clause (c), taken together with the aggregate amount of Investments made
pursuant to clauses (d) and (e) of this Section 7.03, does not at any time
exceed 5% of the Total Asset Value at such time;
          (d) Investments (whether originated or acquired by the REIT or a
Subsidiary thereof) consisting of commercial mortgage loans and commercial real
estate-related notes receivable so long as the aggregate amount of Investments
made pursuant to this clause (d), taken together with the aggregate amount of
Investments made pursuant to clauses (c) and (e) of this Section 7.03, does not
at any time exceed 5% of the Total Asset Value at such time;
          (e) Investments in respect of costs to construct Investment Properties
under development so long as the aggregate amount of Investments made pursuant
to this clause (e), taken together with the aggregate amount of Investments made
pursuant to clauses (c) and (d) of this Section 7.03, does not at any time
exceed 5% of the Total Asset Value at such time;
          (f) Investments in income producing Investment Properties not
constituting (i) Investments in land holdings, (ii) commercial mortgage loans
and commercial real estate-related notes receivable and (iii) Investments in
respect of costs to construct Investment Properties under development;
          (g) Investments in Swap Contracts permitted by Section 7.02;
          (h) Investments of the REIT and its Subsidiaries in (x) any Subsidiary
not otherwise permitted under this Section 7.03 or (y) any Unconsolidated
Affiliate that is a joint venture between one or more members of the
Consolidated Group and one or more Carey Affiliates; provided, that in the case
of each of clauses (x) and (y), after giving pro forma effect to such Investment
the Loan Parties are in compliance with each of the financial covenants
contained in Section 7.11;
          (i) Investments of the REIT and its Subsidiaries in any Unconsolidated
Affiliate that is a joint venture between one or more members of the
Consolidated Group and one or more Persons that are not Carey Affiliates;
provided, that the aggregate amount of

-101-



--------------------------------------------------------------------------------



 



Investments made by the Loan Parties and their Subsidiaries in such
Unconsolidated Affiliates does not at any time exceed 5% of Total Asset Value at
such time; and
          (j) warrants referred to in Section 7.06(h).
     7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
          (a) any Subsidiary of the Borrower may merge with (i) the Borrower,
provided that the Borrower shall be the continuing or surviving Person or
(ii) any one or more other Subsidiaries of the Borrower, provided that (i) if
any Subsidiary Guarantor is merging with another Subsidiary of the Borrower that
is not a Subsidiary Guarantor, such Subsidiary Guarantor shall be the continuing
or surviving Person and (ii) if any Subsidiary Guarantor party to the Pledge
Agreement is merging with another Subsidiary Guarantor that is not party to the
Pledge Agreement, the surviving Subsidiary Guarantor must also be a party to the
Pledge Agreement;
          (b) any Subsidiary of the Borrower may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to another
Subsidiary of the Borrower; provided that (i) if the transferor in such a
transaction is a Subsidiary Guarantor, then the transferee must be another
Subsidiary Guarantor, (ii) if the transferor is a party to the Pledge Agreement,
then the transferee must be a party to the Pledge Agreement and (iii) if the
Equity Interests of the transferor constitute Collateral, then the Equity
Interests of the transferee must constitute Collateral;
          (c) the Borrower may consummate the Merger and all related
transactions described in the Form S-4 of the REIT filed with the SEC in
connection with the Merger; and
          (d) Dispositions permitted by Section 7.05(d), (e) or (f) shall be
permitted.
     7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, or, in the case of any Subsidiary of the REIT, issue, sell
or otherwise dispose of any of such Subsidiary’s Equity Interests to any Person,
except:
          (a) Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;
          (b) Dispositions of property by any Subsidiary of the Borrower to
another Subsidiary of the Borrower; provided that (i) if the transferor is a
party to the Pledge Agreement, then the transferee must be a party to the Pledge
Agreement and (ii) if the property subject to such Disposition includes any
Collateral, then, after giving effect to such Disposition, such property shall
continue to constitute Collateral;
          (c) Dispositions permitted by Section 7.04;

-102-



--------------------------------------------------------------------------------



 



          (d) (i) the Disposition of an Eligible Investment Property included in
the Borrowing Pool, but only to the extent that such Investment Property is
removed from the Borrowing Pool in accordance with Section 2.18(d) or (e) and
(ii) the sale or other Disposition of all, but not less than all, of the Equity
Interests of any Subsidiary of the Borrower that owns an Eligible Investment
Property included in the Borrowing Pool, but only to the extent that (x) the
Investment Property owned by such Subsidiary is removed from the Borrowing Pool
in accordance with Section 2.18(d) or (e), and (y) such Subsidiary does not own
(1) any Investment Property included in the Borrowing Pool or (2) Equity
Interests, directly or indirectly, of any Affiliated Investor that owns any
Investment Property included in the Borrowing Pool;
          (e) Dispositions of assets (other than Equity Interests of the
Operating Partnership or a Subsidiary thereof) not constituting an Investment
Property included in the Borrowing Pool;
          (f) the sale or other Disposition of all, but not less than all, of
the issued and outstanding Equity Interests of any Subsidiary of the Borrower
that does not own (i) any Investment Property included in the Borrowing Pool or
(ii) Equity Interests, directly or indirectly, of any Affiliated Investor that
owns any Investment Property included in the Borrowing Pool;
          (g) the issuance, sale or other Disposition of common Equity Interests
of the Operating Partnership as consideration for the purchase by a Subsidiary
of the REIT of an Investment Property, but solely to the extent that, after
giving effect thereto, a Change of Control has not occurred; and
          (h) in connection with a purchase or redemption by the Operating
Partnership of Special Membership Interests permitted under Section 7.06(g), the
Operating Partnership shall be permitted to reissue the Special Membership
Interests to a successor or replacement Eligible Special Membership Interest
Holder.
     7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that the following shall be permitted:
          (a) each Subsidiary of the Borrower and each German Investment
Property Owner may make Restricted Payments pro rata to the holders of its
Equity Interests;
          (b) the REIT and each Subsidiary thereof may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
          (c) (i) the REIT and each Subsidiary thereof may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common Equity Interests and (ii) so long as no Event of Default under
Section 8.01(a), (f) or (g) has occurred and is continuing or would result
therefrom, the REIT may purchase, redeem or otherwise

-103-



--------------------------------------------------------------------------------



 



acquire Equity Interests issued by it pursuant to its regular share redemption
program as described in its periodic filings with the SEC;
          (d) the REIT shall be permitted to declare and pay pro rata dividends
on its Equity Interests or make pro rata distributions with respect thereto in
cash in an amount (excluding the amount of any noncash dividends or
distributions made by the REIT in connection with its dividend reinvestment
program) for any fiscal year of the REIT equal to the greater of (i) 95% of
Adjusted Funds From Operations for such fiscal year and (ii) such amount that
will result in the REIT receiving the necessary amount of funds required to be
delivered to its equityholders in order for the REIT to maintain its status as a
real estate investment trust under the Code;
          (e) the Borrower and the Operating Partnership shall each be permitted
to dividend or distribute to the holders of its Equity Interests such amounts as
is necessary for the REIT to receive the amount it is entitled to dividend or
distribute pursuant to Section 7.06(d);
          (f) On or prior to May 13, 2011, the Borrower shall be permitted to
dividend or distribute to the Operating Partnership in the aggregate for all
dividends and distributions made in reliance on this clause (g), an amount equal
to $534,368,916, and the Operating Partnership shall be permitted to utilize the
proceeds thereof to make a contemporaneous dividend or distribution of like
amount to the REIT, provided that such proceeds are used by the REIT
contemporaneously to fund, in part, cash elections made by CPA®:14 shareholders
under the Merger Agreement;
          (g) the Operating Partnership shall be permitted to (i) declare and
pay dividends to the Special Membership Interest Holder with respect to the
Special Membership Interests in an amount for any fiscal quarter of the REIT not
to exceed the lesser of (x) 10% of available cash of the Consolidated Group for
such fiscal quarter and (y) 0.50% of the Adjusted Appraised Value of the assets
of the Consolidated Group as of the last day of such fiscal quarter and
(ii) purchase, redeem or otherwise acquire all of the Special Membership
Interests held by the Special Membership Interest Holder in connection with the
replacement by the REIT of such Special Membership Interest Holder with another
Eligible Special Membership Interest Holder; provided, that the consents
required pursuant to the definition of Eligible Special Membership Interest
Holder have been obtained; and
          (h) any Loan Party or Subsidiary thereof shall be permitted to
exercise rights under a warrant received by such Loan Party or Subsidiary from a
third party.
     7.07. Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Loan
Parties on the Closing Date or any business substantially related or incidental
thereto.
     7.08. Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the REIT, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the REIT or a Subsidiary thereof as would be

-104-



--------------------------------------------------------------------------------



 



obtainable by the REIT or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction shall not apply to (i) transactions between or among the
Loan Parties, (ii) Investments, Dispositions and Restricted Payments expressly
permitted hereunder, (iii) so long as no Event of Default under Section 8.01(a),
(f) or (g) shall have occurred and be continuing or would result therefrom, the
payment of Advisory Fees to the Advisor pursuant to the terms of the Advisory
Agreement in an amount for any fiscal quarter of the REIT not to exceed 0.50% of
the Adjusted Appraised Value of the assets of the Consolidated Group as of the
last day of such fiscal quarter and (iv) transactions existing prior to the
Closing Date (but not any amendment or modification thereto to the extent any
such amendment or modification would be disadvantageous in any material respect
to the REIT or the applicable Subsidiary).
     7.09. Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability of
(i) any Subsidiary of the REIT to make Restricted Payments to the REIT, the
Borrower or any Guarantor or to otherwise transfer property to the REIT, the
Borrower or any Guarantor; provided, however, that this clause (i) shall not
prohibit any limitation on Restricted Payments by a Subsidiary of the Borrower
that is not a Guarantor in favor of any holder of Indebtedness permitted under
Section 7.02(c) or (d), (ii) any Affiliated Investor that owns an Investment
Property included in the Borrowing Pool to Guarantee the Indebtedness of the
Borrower under this Agreement or (iii) the REIT or any Subsidiary of the REIT to
create, incur, assume or suffer to exist Liens on the property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.02(c) or (d) solely to the extent any such negative pledge relates to
the property (which in any event shall not include Collateral or any Investment
Property included in the Borrowing Pool) financed by or the subject of such
Indebtedness.
     7.10. Use of Proceeds.
          (a) Use the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) (other than
any acquisition of margin stock of CPA®:14 by the Borrower pursuant to the
Merger) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose.
          (b) With respect to the proceeds of the initial Credit Extension used
to finance the funding of cash elections made by CPA®:14 shareholders pursuant
to the Merger, permit the use or application of such proceeds to result in a
violation of or be inconsistent with any provision of any Regulation of the FRB
(including, without limitation, Regulation U of the FRB).
     7.11. Financial Covenants.
          (a) Minimum Total Equity Value. Permit the Total Equity Value at the
end of any fiscal quarter of the REIT to be less than the sum of (i)
$1,190,000,000 and

-105-



--------------------------------------------------------------------------------



 



(ii) 75% of the Net Cash Proceeds received by the REIT from issuances and sales
of Equity Interests of the REIT occurring after the Closing Date (other than any
such Net Cash Proceeds received in connection with any dividend reinvestment
program).
          (b) Consolidated Leverage Ratio. Permit Consolidated Total
Indebtedness as of the last day of any fiscal quarter of the REIT to be greater
than (i) to the extent the last day of such fiscal quarter occurs prior to the
second anniversary of the Closing Date, 65% of the Total Asset Value at such
time, (ii) to the extent the last day of such fiscal quarter occurs during the
period commencing on the second anniversary of the Closing Date and ending on
the third anniversary of the Closing Date, 62.5% of the Total Asset Value at
such time and (iii) to the extent the last day of such fiscal quarter occurs
thereafter, 60% of the Total Asset Value at such time.
          (c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Coverage Ratio as of the end of any fiscal quarter of the REIT to be less
than 1.50 to 1.00.
     7.12. Fiscal Year Changes. Make any change in its fiscal year.
     7.13. Amendment, Etc. of Certain Agreements and Indebtedness. Directly or
indirectly, amend or otherwise change, cancel, terminate or waive in any respect
(i) the terms of any Organization Document of any Loan Party or (ii) any terms
or provisions of (x) any Indebtedness incurred pursuant to Section 7.02(c) or
(y) any Non-Recourse Indebtedness if an Event of Default exists or would result
therefrom, in each case other than amendments and modifications that are not
adverse in any material respect to the Borrower, any of the other Loan Parties,
any Subsidiary, the Administrative Agent or the Lenders or (iii) any of the
terms or provisions of the Advisory Agreement, other than amendments and
modification that are not adverse in any material respect to the REIT, the
Administrative Agent or the Lenders.
     7.14. Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner
(i) any Recourse Indebtedness, except the prepayment of the Credit Extensions in
accordance with the terms of this Agreement or (ii) any Non-Recourse
Indebtedness if an Event of Default exists either immediately prior to or after
giving effect thereto.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     8.01. Events of Default. Any of the following shall constitute an Event of
Default:
          (a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay
when and as required to be paid herein, any amount of principal of any Loan or
any L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

-106-



--------------------------------------------------------------------------------



 



          (b) The Borrower or either Parent Guarantor fails to perform or
observe any term, covenant or agreement contained in any of Section 2.03(b)(v),
6.01, 6.02, 6.03, 6.05, 6.07, 6.10, 6.11 or Article VII, or any of the Loan
Parties fails to perform or observe any term, covenant or agreement contained in
the Guaranty Agreement or the Pledge Agreement; or
          (c) Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of (i) a Responsible Officer
thereof obtaining actual knowledge of such failure and (ii) the Borrower
receiving notice of such failure from the Administrative Agent (which notice
shall be given at the request of any Lender); or
          (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
          (e) Cross-Default. (i) Any Loan Party or any Subsidiary (other than
any Immaterial Subsidiary) thereof (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Recourse Indebtedness or Guarantee of Recourse
Indebtedness (other than Recourse Indebtedness hereunder or Guarantees thereof)
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Recourse Indebtedness or any such Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Recourse Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Recourse Indebtedness to be made, prior to its
stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded; or
          (f) Insolvency Proceedings, Etc. Any Loan Party institutes or consents
to the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material

-107-



--------------------------------------------------------------------------------



 



part of its property is instituted without the consent of such Person and
continues undismissed or unstayed for 60 calendar days, or an order for relief
is entered in any such proceeding; or
          (g) Inability to Pay Debts; Attachment. (i) Any Loan Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
          (h) Judgments. There is entered against any Loan Party or any
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money (excluding any judgment entered solely against a Subsidiary of the REIT
that is not a Loan Party in respect of Non-Recourse Indebtedness of such
Subsidiary) in an aggregate amount (as to all such judgments and orders)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 15 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
          (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party to such Pension Plan, such Multiemployer Plan or
the PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) any
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or
          (j) Invalidity of Loan Documents. Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
          (k) Change of Control. There occurs any Change of Control; or
          (l) Collateral Documents. Any Collateral Document after delivery
thereof shall for any reason cease to create a valid and perfected first
priority Lien (subject to Liens permitted by Section 7.01) on the Collateral
purported to be covered thereby; or
          (m) REIT Status. The REIT or the Borrower shall, for any reason, fail
to be qualified as a “REIT” as defined in Section 856 of the Code.

-108-



--------------------------------------------------------------------------------



 



     8.02. Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
          (a) declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
          (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
          (c) require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
          (d) exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
     8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

-109-



--------------------------------------------------------------------------------



 



     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees, Unused Fees and interest on the Loans, L/C
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the L/C Issuer in proportion to the respective amounts described
in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Obligations and Obligations then owing of the
type described in clauses (ii) and (iii) of the definition of “Obligations,”
ratably among the applicable Secured Parties in proportion to the respective
amounts described in this clause Fourth held by them;
     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.16; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
     Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired or cancelled, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.
     Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank. Each Hedge Bank not a party to this Agreement that has
given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX for itself and its
Affiliates as if a “Lender” party hereto.
ARTICLE IX
ADMINISTRATIVE AGENT
     9.01. Appointment and Authority.
     (a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders, the L/C
Issuer and the other Secured Parties, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

-110-



--------------------------------------------------------------------------------



 



     (b) The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank) and the L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and such
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent,” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
     9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the REIT or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.
     9.03. Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the REIT or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

-111-



--------------------------------------------------------------------------------



 



          (d) The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the L/C Issuer.
          (e) The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
     9.04. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     9.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in

-112-



--------------------------------------------------------------------------------



 



connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
     9.06. Successor Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

-113-



--------------------------------------------------------------------------------



 



     (b) The Administrative Agent, or any successor Administrative Agent
appointed, may be removed by the Required Lenders at any time that the
Administrative Agent (or such successor) is a Defaulting Lender. In the event of
the removal of the Administrative Agent pursuant to the foregoing sentence, a
successor Administrative Agent shall be appointed in accordance with the terms
of Section 9.06(a) as if such Administrative Agent (or successor) had resigned.
     9.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, the Syndication Agent or the
Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
     9.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, the L/C Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

-114-



--------------------------------------------------------------------------------



 



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer or in any such proceeding.
     9.10. Collateral and Guaranty Matters. Each of the Lenders (including in
its capacity as a potential Hedge Bank) and the L/C Issuer irrevocably
authorizes the Administrative Agent, at its option and in its discretion,
          (a) to release any Lien on (x) any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Hedge Agreements as to which arrangements satisfactory to the
applicable Hedge Bank shall have been made) and the expiration, cancellation or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document to
a Person that is not a Loan Party or (iii) if approved, authorized or ratified
in writing in accordance with Section 10.01 or (y) any Equity Interests of a
Subsidiary granted to or held by the Administrative Agent under any Loan
Document if such Subsidiary (A) does not own an Investment Property that is
included in the Borrowing Pool and (B) does not, directly or indirectly, own any
Equity Interests of any Affiliated Investor that owns an Investment Property
included in the Borrowing Pool; and
          (b) to release any Guarantor that is a Subsidiary of the Borrower from
its obligations under the Guaranty Agreement and any other Loan Documents if
such Person (i) ceases to be a Subsidiary as a result of a transaction permitted
hereunder or (ii) becomes an Immaterial Subsidiary or an Excluded Subsidiary as
a result of a transaction permitted hereunder and in accordance with the terms
hereof.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release any
Guarantor that is a Subsidiary of the Borrower from its obligations under the
Guaranty Agreement and any other Loan Documents pursuant to this Section 9.10.
In each case specified in this Section 9.10, the Administrative Agent will, at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the

-115-



--------------------------------------------------------------------------------



 



release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents, or to release such Guarantor that is a
Subsidiary of the Borrower from its obligations under the Guaranty Agreement and
any other Loan Documents, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.
     9.11. Secured Hedge Agreements. Except as otherwise expressly set forth
herein or in the Guaranty or any Collateral Document, no Hedge Bank that obtains
the benefits of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Hedge Bank.
ARTICLE X
MISCELLANEOUS
     10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
          (a) waive any condition set forth in Section 4.01, without the written
consent of each Lender;
          (b) extend (except as provided in Section 2.14) or increase the
Commitment of any Lender (or reinstate any Commitment terminated pursuant to
Section 8.02) without the written consent of such Lender;
          (c) postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such payment;
          (d) reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender entitled to such
amount; provided, however, that only the

-116-



--------------------------------------------------------------------------------



 



consent of the Required Lenders shall be necessary (i) to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;
          (e) change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
          (f) change any of the terms or provisions in any Loan Document
requiring pro rata payments, distributions, commitment reductions or sharing of
payments without the consent of each Lender; provided, that with the consent of
the Required Lenders, such terms and provisions may be amended on customary
terms in connection with an “amend and extend” transaction;
          (g) release the Borrower or any Guarantor from its obligations under
this Agreement or any other Loan Document, without the written consent of each
Lender, except as expressly provided in the Loan Documents; or
          (h) release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender, except as expressly provided in the Loan Documents;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

-117-



--------------------------------------------------------------------------------



 



     10.02. Notices; Effectiveness; Electronic Communications.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
          (i) if to a Loan Party, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and
          (ii) if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended

-118-



--------------------------------------------------------------------------------



 



recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ANY
AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet. In addition, in no event shall any
Agent Party have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to one or more members of the Consolidated
Group or their respective securities for purposes of United States Federal or
state securities laws.
     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of a Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of

-119-



--------------------------------------------------------------------------------



 



notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
     10.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

-120-



--------------------------------------------------------------------------------



 



     10.04. Expenses; Indemnity; Damage Waiver.
          (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, MLPF&S and their
respective Affiliates (including the reasonable documented fees, charges and
disbursements of counsel for the Administrative Agent and MLPF&S), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
          (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arrangers, each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or Release of Hazardous Materials at, on, under or emanating from any property
owned, leased or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or the Borrower’s or such Loan Party’s directors, shareholders
or creditors, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable

-121-



--------------------------------------------------------------------------------



 



judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
          (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Arrangers, the L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the Arrangers, the L/C Issuer or such Related Party, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Arrangers or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the Arrangers or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, neither the REIT nor any Subsidiary thereof shall
assert, and the Parent Guarantors and the Borrower hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
          (e) Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
          (f) Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
     10.05. Payments Set Aside. To the extent that any payment by or on behalf
of any Loan Party is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated,

-122-



--------------------------------------------------------------------------------



 



declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount received by such Lender or the L/C Issuer from and so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
     10.06. Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent (and any attempted such assignment or transfer without such consent shall
be null and void) and each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment, or grant of a security interest, subject to the restrictions of
Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
          (i) Minimum Amounts.
          (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
          (B) in any case not described in subsection (b)(i)(A) of this Section,
the amount of the Commitment (which for this purpose includes

-123-



--------------------------------------------------------------------------------



 



Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
          (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
          (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
          (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
          (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
          (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment; and
          (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.
          (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such

-124-



--------------------------------------------------------------------------------



 



processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
          (v) No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.
          (vi) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by such Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to (i) the assignee Lender and/or (ii) in the case of
a partial assignment by a Lender of its rights or obligations under this
Agreement, the assigning Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated

-125-



--------------------------------------------------------------------------------



 



for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.06(d).
          (c) Register. The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower (and such agency being solely to the
extent required to comply with Treasury Regulation 5f.103-1(c)), shall maintain
at the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Registrar information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.06(b); provided, that such Participant agrees to be
subject to the provisions of Section 3.06(a) as if it were an assignee under
Section 10.06(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
     Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and

-126-



--------------------------------------------------------------------------------



 



address of each Participant and the principal amounts (and related interest
amounts) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive, absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.
          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
Participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
          (f) Certain Pledges. Any Lender may at any time pledge or assign, or
grant a security interest in, all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment, or grant of a security interest, to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment or grant shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee or grantee for such Lender
as a party hereto.
          (g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Revolving Credit Loans pursuant to
Section 10.06(b), Bank of America shall resign as L/C Issuer and Swing Line
Lender (which resignation shall become effective 30 days following written
notice by Bank of America to the Borrower and the Lenders of its resignation).
In the event of any such resignation as L/C Issuer and Swing Line Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer and Swing Line Lender hereunder; provided, however, that (i) no failure
by the Borrower to appoint any such successor, or by any such appointed
successor to accept such appointment, shall affect the resignation of Bank of
America as L/C Issuer and Swing Line Lender and (ii) the Required Lenders, and
not the Borrower, shall have the exclusive right to appoint any such successor
in the event that either (x) the Borrower does not appoint a successor that has
accepted such appointment within ten (10) Business Days following the
resignation of Bank of America or (y) an Event of Default has occurred and is
continuing at the time of such appointment. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make

-127-



--------------------------------------------------------------------------------



 



Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender and the acceptance by such successor of such
appointment, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.
     10.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.15 or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, the L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.
     For purposes of this Section, “Information” means all information received
from the REIT or any Subsidiary thereof relating to the REIT or any Subsidiary
thereof or any of their respective businesses, other than any such information
that is available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the REIT or any Subsidiary thereof,
provided that, in the case of information received from the REIT or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the REIT or a

-128-



--------------------------------------------------------------------------------



 



Subsidiary thereof, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
     10.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
are hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the REIT or any other Loan Party against any and all of the obligations of
the REIT or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer, irrespective of
whether or not such Lender or the L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
REIT or such Loan Party may be contingent or unmatured or are owed to a branch
or office of such Lender or the L/C Issuer different from the branch or office
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     10.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

-129-



--------------------------------------------------------------------------------



 



     10.10. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and thereof and supersede any and all previous agreements
and understandings, oral or written, relating to the subject matter hereof and
thereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.
     10.11. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     10.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.
     10.13. Replacement of Lenders. If (i) any Lender requests compensation
under Section 3.04, or (ii) if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or (iii) if, in connection with any proposed
amendment, waiver or consent in respect of any Loan Document requiring the
consent of all Lenders, the consent of the Required Lenders is obtained, but the
consent of any other Lender is not obtained or (iv) if any Lender is a
Defaulting Lender or (v) if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and

-130-



--------------------------------------------------------------------------------



 



effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the other Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
          (a) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
          (b) such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans and L/C Advances from the assignee and
any amounts payable by the Borrower pursuant to Section 3.01, 3.04 or 3.05 from
the Borrower (it being understood that the Assignment and Assumption relating to
such assignment shall provide that any interest and fees that accrued prior to
the effective date of the assignment shall be for the account of the replaced
Lender and such amounts that accrue on and after the effective date of the
assignment shall be for the account of the replacement Lender);
          (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
          (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 10.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if a Note has
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.
     10.14. Governing Law; Jurisdiction; Etc.(a) GOVERNING LAW. THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
          (b) SUBMISSION TO JURISDICTION. EACH OF THE PARENT GUARANTORS AND THE
BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY,
TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR

-131-



--------------------------------------------------------------------------------



 



ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST EITHER
OF THE PARENT GUARANTORS OR THE BORROWER OR ANY OF THEIR RESPECTIVE PROPERTIES
IN THE COURTS OF ANY JURISDICTION.
          (c) WAIVER OF VENUE. EACH OF THE PARENT GUARANTORS AND THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
          (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT

-132-



--------------------------------------------------------------------------------



 



AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
     10.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Parent Guarantors and the Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arrangers are arm’s-length commercial transactions
between the REIT and its Affiliates, on the one hand, and the Administrative
Agent and the Arrangers, on the other hand, (B) each of the Parent Guarantors
and the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Parent
Guarantors and the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent and the
Arrangers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the REIT or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent nor the
Arrangers have any obligation to the REIT or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative Agent
and the Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the REIT
and its Affiliates, and neither the Administrative Agent nor the Arrangers have
any obligation to disclose any of such interests to the REIT or any of its
Affiliates. To the fullest extent permitted by law, each of the Parent
Guarantors and the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and the Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
     10.17. Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     10.18. USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined), and the Administrative Agent (for itself and not on behalf
of any Lender), hereby notifies the Borrower that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the

-133-



--------------------------------------------------------------------------------



 



Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

-134-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            CPA 16 MERGER SUB INC.,
as Borrower
      By:   /s/ Brooks G. Gordon     Name:   Brooks G. Gordon     Title:  
Director       CPA 16 LLC,
as a Parent Guarantor

By: CORPORATE PROPERTY ASSOCIATES 16 — GLOBAL
INCORPORATED, as its managing member
      By:   /s/ Brooks G. Gordon     Name:   Brooks G. Gordon     Title:  
Director       CORPORATE PROPERTY
ASSOCIATES 16 — GLOBAL
INCORPORATED, as a Parent Guarantor
      By:   /s/ Brooks G. Gordon     Name:   Brooks G. Gordon     Title:  
Director    



S-1



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as
Administrative Agent
      By:   /s/ Eyal Namordi     Name:   Eyal Namordi     Title:   Senior Vice
President    



S-2



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender,
L/C Issuer and Swing Line Lender
      By:   /s/ Eyal Namordi     Name:   Eyal Namordi     Title:   Senior Vice
President    



S-3



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:   /s/ Stephen Hartigan     Name:   Stephen Hartigan     Title:  
Senior Credit Banker    

S-4



--------------------------------------------------------------------------------



 



            RBS CITIZENS, N.A.,
as a Lender
      By:   /s/ Michelle L. Lyles     Name:   Michelle L. Lyles     Title:  
Assistant Vice President    

S-5



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Brian P. Kelly     Name:   Brian P. Kelly     Title:   Vice
President    

         

S-6



--------------------------------------------------------------------------------



 



                                   

            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender
      By:   /s/ Anthony A. Filorimo     Name:   Anthony A. Filorimo     Title:  
Vice President     

S-7



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK MELLON,
as a Lender
      By:   /s/ Carol Murray     Name:   Carol Murray     Title:   Managing
Director    

S-8



--------------------------------------------------------------------------------



 



            CAPITAL ONE, N.A.,
as a Lender
      By:   /s/ Frederick H. Denecke     Name:   Frederick H. Denecke    
Title:   Vice President    

S-9



--------------------------------------------------------------------------------



 



            COMERICA BANK,
as a Lender
      By:   /s/ Charles Weddell     Name:   Charles Weddell     Title:   Vice
President    

S-10